Exhibit 10.5

Qwest Communications International Inc.

Deferred Compensation Plan

Master Plan Document

 

Effective January 1, 1999,

Amended and Restated, effective January 1, 2005



--------------------------------------------------------------------------------

Qwest Communications International Inc.

Deferred Compensation Plan

Master Plan Document

 

Preamble

1.1. Amendment and Restatement. Qwest Communications International Inc., a
Delaware corporation, (hereinafter the “Company”) heretofore established the
“Qwest Communications International Inc. Deferred Compensation Plan” (the
“Plan”) effective as of January 1, 1999 to provide specified benefits to a
select group of management and highly compensated employees who contribute
materially to the growth, development and future business success of the
Company. The Company reserved to itself the right to amend that Plan from time
to time. By adoption of this amended and restated document entitled “Qwest
Communications International Inc. Deferred Compensation Plan (2005
Restatement),” the Company hereby amends and restates the Plan in its entirety
as applied to all persons who are Participants as of January 1, 2005 and all
persons who become Participants after that date, to comply with the changes
required by Section 409A of the Internal Revenue Code.

1.2. Unfunded Obligation. The obligation of the Company to make payments under
this Plan constitutes only the unsecured (but legally enforceable) promise of
the Company to make such payments. The Participant shall have no lien, prior
claim or other security interest in any property of the Company. If a fund is
established by the Company in connection with this Plan, the property therein
shall remain the sole and exclusive property of the Company. The Company will
pay the cost of this Plan out of its general assets.

1.3. Scope. This Plan document consists of this Preamble and two distinct and
mutually exclusive Parts applicable to different benefits depending on when the
benefit was earned under this plan. These benefits are as follows.

1.3.1. Part A. Part A of the Plan document contains all the provisions and rules
applicable to all benefits attributable to amounts deferred and contributed that
were earned or vested after December 31, 2004. No portion of Part A of the Plan
document is applicable to any benefit or portion thereof to which Part B is
applicable.

1.3.1. Part B. Part B of the Plan document contains all the provisions and rules
applicable to all benefits attributable to amounts deferred and contributed that
were earned and vested prior to January 1, 2005. No portion of Part B of the
Plan document is applicable to any benefit or portion thereof to which Part A is
applicable.

Preamble to Plan



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Qwest Communications International Inc. has caused this
amended and restated document to be adopted effective as of January 1, 2005.

 

May 11, 2006   QWEST COMMUNICATIONS INTERNATIONAL INC.   By  

/s/ Felicity O’Herron

    Its:  

VP-Compensation

 

Preamble to Plan

-2-



--------------------------------------------------------------------------------

Qwest Communications International Inc.

Deferred Compensation Plan

Master Plan Document

 

PART A

Plan Part A



--------------------------------------------------------------------------------

Qwest Communications International Inc.

Deferred Compensation Plan

Master Plan Document

 

Part A

TABLE OF CONTENTS

 

 

     Page

PURPOSE

   1

ARTICLE 1 DEFINITIONS

   2

ARTICLE 2 SELECTION, ENROLLMENT, ELIGIBILITY

   2  

2.1

   Selection by Committee     

2.2

   Enrollment Requirements     

2.3

   Eligibility; Commencement of Participation   

ARTICLE 3 DEFERRAL COMMITMENTS/COMPANY MATCHING/CREDITING/TAXES

   6  

3.1

   Minimum Deferrals     

3.2

   Maximum Deferral     

3.3

   Election to Defer; Effect of Election Form     

3.4

   Withholding of Annual Deferral Amounts     

3.5

   Annual Company Matching Amount     

3.6

   Investment of Trust Assets     

3.7

   Vesting     

3.8

   Crediting/Debiting of Account Balances     

3.9

   FICA and Other Taxes     

3.10

   Distributions     

3.11

   Transfer of Deferred Compensation Account   

 

Plan Part A

-i-



--------------------------------------------------------------------------------

ARTICLE 4 SHORT-TERM PAYOUT; UNFORESEEABLE EMERGENCIES

   11  

4.1

   Short-Term Payout     

4.2

   Other Benefits Take Precedence Over Short-Term     

4.3

   Withdrawal Payout/Suspensions for Unforeseeable Emergencies     

4.4

   Coordination With Withdrawal Election Rules in Effect for Pre-2005 Deferrals
  

ARTICLE 5 RETIREMENT BENEFIT

   12  

5.1

   Retirement Benefit     

5.2

   Payment of Retirement Benefit     

5.3

   Death Prior to Completion of Retirement Benefit   

ARTICLE 6 PRE-RETIREMENT SURVIVOR BENEFIT

   13  

6.1

   Pre-Retirement Survivor Benefit     

6.2

   Payment of Pre-Retirement Survivor Benefit   

ARTICLE 7 TERMINATION BENEFIT

   14  

7.2

   Payment of Termination Benefit   

ARTICLE 8 DISABILITY BENEFIT

   15

ARTICLE 9 BENEFICIARY DESIGNATION

   15  

9.1

   Beneficiary     

9.2

   Beneficiary Designation; Change     

9.3

   Acknowledgment     

9.4

   No Beneficiary Designation     

9.5

   Doubt as to Beneficiary     

9.6

   Discharge of Obligations   

ARTICLE 10 LEAVE OF ABSENCE

   16  

10.1

   Paid Leave of Absence     

10.2

   Unpaid Leave of Absence   

ARTICLE 11 AMENDMENT, MODIFICATION AND TERMINATION

   16  

11.1

   Amendment     

11.2

   Plan Agreement     

11.3

   Effect of Payment     

11.4

   Termination   

 

Plan Part A

-ii-



--------------------------------------------------------------------------------

ARTICLE 12 ADMINISTRATION    17   12.1    No Joint Responsibilities      12.2   
The Company      12.3    The Committee      12.4    Plan Design Committee     
12.5    The Trustee      12.6    Allocation of Responsibilities      12.8   
Agent for Process      12.9    Plan Expenses      12.10    Indemnity of
Committee      12.11    Employer Information    ARTICLE 13 OTHER BENEFITS AND
AGREEMENTS    20 ARTICLE 14 CLAIMS PROCEDURES    21   14.1    Claims Procedure
        14.1.1 Initial Claim         14.1.2 Notice of Initial Adverse
Determinations         14.1.3 Request for Review         14.1.4 Claim on Review
        14.1.5 Notice of Adverse Determination for Claim on Review      14.2   
Claims Procedure for Disability Claims         14.2.1 Initial Claim        
14.2.2 Notice of Initial Adverse Determinations         14.2.3 Request for
Review         14.2.4 Disability Claim on Review         14.2.5 Notice of
Adverse Determination for Disability Claim on Review      14.3    Rules and
Regulations         14.3.1 Adoption of Rules         14.3.2 Special Rules     
   14.3.3 Limitations and Exhaustion    ARTICLE 15 TRUST    30   15.1   
Establishment of the Trust      15.2    Interrelationship of the Plan and the
Trust      15.3    Distributions From the Trust    ARTICLE 16 MISCELLANEOUS   
30   16.1    Status of Plan      16.2    Unsecured General Creditor   

 

Plan Part A

-iii-



--------------------------------------------------------------------------------

  16.3    Employer’s Liability      16.4    Nonassignability      16.5    Not a
Contract of Employment      16.6    Furnishing Information      16.7    Terms   
  16.8    Captions      16.9    Governing Law      16.10    Successors     
16.11    Spouse’s Interest      16.12    Validity      16.13    Incompetent     
16.14    Court Order      16.15    Distribution in the Event of Taxation     
16.16    Insurance   

 

Plan Part A

-iv-



--------------------------------------------------------------------------------

Qwest Communications International Inc.

Deferred Compensation Plan

Master Plan Document

 

PURPOSE

The purpose of this Plan is to provide specified benefits to a select group of
management and highly compensated Employees who contribute materially to the
continued growth, development and future business success of Qwest
Communications International Inc., a Delaware corporation, and its subsidiaries,
if any, that sponsor this Plan. This Plan shall be unfunded for tax purposes and
for purposes of Title I of ERISA and shall be construed and administered on a
basis consistent with the requirements of Code Section 409A.

ARTICLE 1

DEFINITIONS

For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:

1.1 “Account Balance” shall mean, with respect to a Participant, a credit on the
records of the Employer equal to the sum of (i) the Deferral Account balance,
and (ii) the vested Company Matching Account balance. Any deferred compensation
account transferred to and assumed by this Plan pursuant to Section 3.11 shall
form a part of the Participant’s Account Balance. The Account Balance, and each
other specified account balance, shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant, or his or her designated Beneficiary, pursuant to
this Plan.

1.2 “Annual Company Matching Amount” for any one Plan Year shall be the amount
determined in accordance with Section 3.5.

1.3 “Annual Deferral Amount” shall mean that portion of a Participant’s Base
Annual Salary, Bonus and Commissions that a Participant elects to have, and is,
deferred in accordance with Article 3, for any one Plan Year, together with any
other amount of compensation that a Participant is permitted to defer by the
Committee (“Other Compensation”). In the event of a Participant’s Retirement,
Disability (if deferrals cease in accordance with Section 8), death or a
Termination of Employment prior to the end of a Plan Year, such year’s Annual
Deferral Amount shall be the actual amount withheld prior to such event.

Plan Part A



--------------------------------------------------------------------------------

1.4 “Annual Installment Method” shall be an annual installment payment over the
number of years selected by the Participant in accordance with this Plan,
calculated as follows: The Account Balance of the Participant shall be
calculated as of the close of business on the last business day of the year. The
annual installment shall be calculated by multiplying this balance by a
fraction, the numerator of which is one, and the denominator of which is the
remaining number of annual payments due the Participant. By way of example, if
the Participant elects a 10 year Annual Installment Method, the first payment
shall be 1/10 of the Account Balance, calculated as described in this
definition. The following year, the payment shall be 1/9 of the Account Balance,
calculated as described in this definition. Each annual installment shall be
paid on or as soon as practicable after the last business day of the applicable
year.

1.5 “Base Annual Salary” shall mean the annual cash compensation relating to
services performed during any calendar year, whether or not paid in such
calendar year or included on the Federal Income Tax Form W-2 for such calendar
year, excluding bonuses, commissions, overtime, fringe benefits, stock options,
relocation expenses, incentive payments, non-monetary awards, automobile and
other allowances paid to a Participant for employment services rendered (whether
or not such allowances are included in the Employee’s gross income). Base Annual
Salary shall be calculated before reduction for compensation voluntarily
deferred or contributed by the Participant pursuant to all qualified or
non-qualified plans of any Employer and shall be calculated to include amounts
not otherwise included in the Participant’s gross income under Code
Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by any
Employer; provided, however, that all such amounts will be included in
compensation only to the extent that, had there been no such plan, the amount
would have been payable in cash to the Employee.

1.6 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 9, that are entitled to receive
benefits under this Plan upon the death of a Participant.

1.7 “Beneficiary Designation Form” shall mean the form established from time to
time by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

1.8 “Bonus” shall mean any compensation, in addition to Base Annual Salary
relating to services performed during any calendar year, whether or not paid in
such calendar year or included on the Federal Income Tax Form W-2 for such
calendar year, payable to a Participant as an Employee under any Employer’s
bonus and cash incentive plans, excluding stock options, any bonus for reaching
a sales quota or target, any bonus received under the employee referral program,
special one-time bonuses for completing projects, “on the spot” rewards, and any
other items as determined by the Committee and communicated to those selected
for participation in the Plan.

1.9 “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

 

Plan Part A

-2-



--------------------------------------------------------------------------------

1.10 “Commissions” shall mean any compensation based on a percentage of sales
and shall exclude Base Annual Salary and Bonus.

1.11 “Committee” shall mean the committee described in Article 12.

1.12 “Company” shall mean Qwest Communications International Inc., a Delaware
corporation, and any successor to all or substantially all of the Company’s
assets or business.

1.13 “Company Matching Account” shall mean (i) the sum of all of a Participant’s
Annual Company Matching Amounts, plus (ii) amounts credited in accordance with
all the applicable crediting provisions of this Plan that relate to the
Participant’s Company Matching Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Participant’s Company Matching Account.

1.14 “Deferral Account” shall mean (i) the sum of all of a Participant’s Annual
Deferral Amounts, plus (ii) amounts credited in accordance with all the
applicable crediting provisions of this Plan that relate to the Participant’s
Deferral Account, less (iii) all distributions made to the Participant or his or
her Beneficiary pursuant to this Plan that relate to his or her Deferral
Account.

1.15 “Disability” shall mean the Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of the Employer.

1.16 “Disability Benefit” shall mean the benefit set forth in Article 8.

1.17 “Election Form” shall mean the form established from time to time by the
Committee or its designated agent that a Participant completes, signs and
returns to the Committee or its designated agent to make an election under the
Plan.

1.18 “Employee” shall mean a person who is an employee of any Employer.

1.19 “Employer(s)” shall mean the Company and/or any of its subsidiaries or
related entities (now in existence or hereafter formed or acquired).

1.20 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

1.21 “First Plan Year” shall mean the period beginning January 1, 1999 and
ending December 31, 1999.

 

Plan Part A

-3-



--------------------------------------------------------------------------------

1.22 “401(k) Plan” shall be that certain Qwest Savings and Investment Plan.

1.23 “Participant” shall mean any Employee (i) who is selected to participate in
the Plan, (ii) who elects to participate in the Plan, (iii) who signs a Plan
Agreement, an Election Form and a Beneficiary Designation Form, (iv) whose
signed Plan Agreement, Election Form and Beneficiary Designation Form are
accepted by the Committee, (v) who commences participation in the Plan, and
(vi) whose Plan Agreement has not terminated. A spouse or former spouse of a
Participant shall not be treated as a Participant in the Plan or have an account
balance under the Plan, even if he or she has an interest in the Participant’s
benefits under the Plan as a result of applicable law or property settlements
resulting from legal separation or divorce.

1.24 “Plan” shall mean the Company’s Deferred Compensation Plan, which shall be
evidenced by this instrument and by each Plan Agreement, as they may be amended
from time to time.

1.25 “Plan Agreement” shall mean a written agreement, as may be amended from
time to time, which is entered into by and between an Employer and a
Participant. Each Plan Agreement executed by a Participant and the Participant’s
Employer shall provide for the entire benefit to which such Participant is
entitled under the Plan; should there be more than one Plan Agreement, the Plan
Agreement bearing the latest date of acceptance by the Employer shall supersede
all previous Plan Agreements in their entirety and shall govern such
entitlement. The terms of any Plan Agreement may be different for any
Participant, and any Plan Agreement may provide additional benefits not set
forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by both the Employer and the Participant.

1.26 “Pre-Retirement Survivor Benefit” shall mean the benefit set forth in
Article 6.

1.27 “QAM” shall mean Qwest Asset Management Company.

1.28 “Retirement”, “Retire(s)” or “Retired” shall mean that, at the time of the
Employee’s termination of employment, the Employee has one of the following age
and service combinations:

 

Plan Part A

-4-



--------------------------------------------------------------------------------

Retirement Age

 

Term of Employment

    Any Age   at least 30 years   50-54   at least 25 years   55-59   at least
20 years   60-64   at least 15 years   65 and older   at least 10 years  

A Retirement shall not occur unless and until there has been a separation from
service as that term is defined in Code Section 409A.

1.29 “Retirement Benefit” shall mean the benefit set forth in Article 5.

1.30 “Short-Term Payout” shall mean the payout set forth in Section 4.1.

1.31 “Termination Benefit” shall mean the benefit set forth in Article 7.

1.32 “Termination of Employment” shall mean the severing of employment with all
Employers voluntarily or involuntarily, for any reason other than Retirement,
Disability, death or an authorized leave of absence. A Termination of Employment
shall not occur unless and until there has been a separation from service as
that term is defined in Code Section 409A.

1.33 “Trust” shall mean one or more trusts established pursuant to that certain
Master Trust Agreement, dated as of January 1, 1999 between the Company and the
trustee named therein, as amended from time to time.

1.34 “Unforeseeable Emergency” shall mean an unanticipated emergency that is
caused by an event beyond the control of the Participant that would result in
severe financial hardship to the Participant resulting from (i) an illness or
accident of the Participant or a dependent (as defined in Code Section 152(a))
of the Participant, (ii) a loss of the Participant’s property due to casualty,
or (iii) such other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.

ARTICLE 2

SELECTION, ENROLLMENT, ELIGIBILITY

2.1 Selection by Committee. Participation in the Plan shall be limited to a
select group of management and highly compensated Employees of the Employers, as
determined by the Committee in its sole discretion. From that group, the
Committee shall select, in its sole discretion, Employees to participate in the
Plan.

 

Plan Part A

-5-



--------------------------------------------------------------------------------

2.2 Enrollment Requirements. As a condition to participation, each selected
Employee shall complete, execute and return to the Committee a Plan Agreement,
an Election Form and a Beneficiary Designation Form, all within 30 days after he
or she is selected to participate in the Plan. In addition, the Committee shall
establish from time to time such other enrollment requirements as it determines
in its sole discretion are necessary.

2.3 Eligibility; Commencement of Participation. Provided an Employee selected to
participate in the Plan has met all enrollment requirements set forth in this
Plan and required by the Committee, including returning all required documents
to the Committee within the specified time period, that Employee shall commence
participation in the Plan on the first day of the next Plan Year, unless the
Committee, in its sole discretion, permits a mid-Plan Year enrollment. Such
mid-year enrollment shall be effective only if such enrollment occurs no later
than 30 days following an Employee’s selection for participation in the Plan. If
an Employee fails to meet all such requirements within the period required, in
accordance with Section 2.2, that Employee shall not be eligible to participate
in the Plan until the first day of the Plan Year following the delivery to and
acceptance by the Committee of the required documents.

ARTICLE 3

DEFERRAL COMMITMENTS/COMPANY

MATCHING/CREDITING/TAXES

3.1 Minimum Deferrals. There is no minimum deferral amount.

3.2 Maximum Deferral. For each Plan Year, a Participant may elect to defer an
amount permitted by the Committee up to a maximum of up to 85% each of his or
her Base Annual Salary, Bonus and Commissions. Notwithstanding the foregoing, if
a Participant first becomes a Participant after the first day of a Plan Year,
the maximum Annual Deferral Amount, with respect to Base Annual Salary, Bonus
and Other Compensation shall be limited to the amount of compensation not yet
earned by the Participant as of the date the Participant submits a Plan
Agreement and Election Form to the Committee for acceptance.

3.3 Election to Defer; Effect of Election Form.

 

  (a)

First Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the Committee or its designated
agent deems necessary or desirable under the Plan. For

 

Plan Part A

-6-



--------------------------------------------------------------------------------

 

these elections to be valid, the Election Form must be completed and signed by
the Participant, timely delivered to the Committee or its designated agent (in
accordance with Section 2.2 above) and accepted by the Committee.

 

  (b) Subsequent Plan Years. For each succeeding Plan Year, an irrevocable
deferral election for that Plan Year, and such other elections as the Committee
or its designated agent deems necessary or desirable under the Plan, shall be
made by timely delivering to the Committee or its designated agent, in
accordance with its rules and procedures, before the end of the Plan Year
preceding the Plan Year for which the election is made, a new Election Form. If
no such Election Form is timely delivered for a Plan Year, the Annual Deferral
Amount shall be zero for that Plan Year.

3.4 Withholding of Annual Deferral Amounts. For each Plan Year, the Base Annual
Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Base Annual Salary payroll in equal amounts, as adjusted
from time to time for increases and decreases in Base Annual Salary. The Bonus,
and/or Other Compensation portion of the Annual Deferral Amount shall be
withheld at the time the Bonus, or Other Compensation, are or otherwise would be
paid to the Participant, whether or not this occurs during the Plan Year itself.

3.5 Annual Company Matching Amount. For each Plan Year, the Company shall make a
matching contribution to each Participant’s Company Matching Account using:
(a) the sum of the Participant’s total deferrals to this Plan for the Plan Year
and his deferrals to the 401(k) Plan for the Plan Year of the 401(k) Plan that
ends with or within such Plan Year; multiplied by (b) the matching contribution
formula set forth in the 401(k) Plan for the Plan Year of the 401(k) Plan that
ends with or within such Plan Year (without regard to the 401(k) Plan’s limits
on pre-tax deferrals or includable compensation); and then reduced by (c) the
amount of actual Company matching contributions to the 401(k) Plan for such Plan
Year. If a Participant is not employed by an Employer as of the last day of a
Plan Year other than by reason of his or her Retirement or death, the Annual
Company Matching Amount for such Plan Year shall be zero (0). The foregoing
sentence shall not apply to grand fathered former participants in the US WEST
Deferred Compensation Plan. In the event of Retirement or death, a Participant
shall be credited with the Annual Company Matching Amount for the Plan Year in
which he or she Retires or dies.

3.6 Investment of Trust Assets. The Trustee of the Trust shall be authorized,
upon written instructions received from QAM or an investment manager appointed
by the QAM, to invest and reinvest the assets of the Trust in accordance with
the applicable Trust Agreement, including the disposition of stock and
reinvestment of the proceeds in one or more investment vehicles designated by
QAM.

 

Plan Part A

-7-



--------------------------------------------------------------------------------

3.7 Vesting. A Participant shall at all times be 100% vested in his or her
Deferral Account and his or her Company Matching Account.

3.8 Crediting/Debiting of Account Balances. In accordance with, and subject to,
the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

 

  (a) Election of Measurement Funds. A Participant, in connection with his or
her initial deferral election in accordance with Section 3.3(a) above, shall
elect, on the Election Form, one or more Measurement Fund(s) (as described in
Section 3.8(c) below) to be used to determine the additional amounts to be
credited to his or her Account Balance for the first calendar quarter or portion
thereof in which the Participant commences participation in the Plan and
continuing thereafter for each subsequent calendar quarter in which the
Participant participates in the Plan, unless changed in accordance with the next
sentence. Commencing with the first calendar quarter that follows the
Participant’s commencement of participation in the Plan and continuing
thereafter for each subsequent calendar quarter in which the Participant
participates in the Plan, no later than the next to last business day of the
calendar quarter, the Participant may (but is not required to) elect, by
submitting an Election Form to the Committee or its designated agent that is
accepted by the Committee, to add or delete one or more Measurement Fund(s) to
be used to determine the additional amounts to be credited to his or her Account
Balance, or to change the portion of his or her Account Balance allocated to
each previously or newly elected Measurement Fund. If an election is made in
accordance with the previous sentence, it shall apply to the next business day
following the Committee’s acceptance of the revised election and continue
thereafter for each subsequent calendar quarter in which the Participant
participates in the Plan, unless changed in accordance with the previous
sentence. Notwithstanding the foregoing, the Committee may permit Participants
to change the portions of their Account Balance allocated to Measurement Funds
more frequently than quarterly.

 

  (b) Proportionate Allocation. In making any election described in
Section 3.8(a) above, the Participant shall specify on the Election Form, in
increments of five percentage points (5%), the percentage of his or her Account
Balance to be allocated to a Measurement Fund (as if the Participant was making
an investment in that Measurement Fund with that portion of his or her Account
Balance).

 

Plan Part A

-8-



--------------------------------------------------------------------------------

  (c) Measurement Funds. The Participant may elect one or more of the
measurement funds selected by the Committee (the “Measurement Funds”), for the
purpose of crediting additional amounts to his or her Account Balance. As
necessary, the Committee may, in its sole discretion, discontinue, substitute or
add a Measurement Fund. Each such action will take effect as of the date
selected by the Committee, provided the Committee gives Participants advance
written notice of such change.

 

  (d) Crediting or Debiting Method. The performance of each elected Measurement
Fund (either positive or negative) will be determined by the Committee, in its
reasonable discretion, based on the performance of the Measurement Funds
themselves. A Participant’s Account Balance shall be credited or debited on a
daily basis based on the performance of each Measurement Fund selected by the
Participant, as determined by the Committee in its sole discretion, as though
(i) a Participant’s Account Balance were invested in the Measurement Fund(s)
selected by the Participant, in the percentages applicable to such calendar
quarter, as of the close of business on the first business day of such calendar
quarter, at the closing price on such date; (ii) the portion of the Annual
Deferral Amount that was actually deferred during any calendar quarter were
invested in the Measurement Fund(s) selected by the Participant, in the
percentages applicable to such calendar quarter, no later than the close of
business on the day on which such amounts are actually deferred from the
Participant’s Base Annual Salary through reductions in his or her payroll, at
the closing price on such date; and (iii) any distribution made to a Participant
that decreases such Participant’s Account Balance ceased being invested in the
Measurement Fund(s), in the percentages applicable to such calendar quarter, no
earlier than one business day prior to the distribution, at the closing price on
such date. The Participant’s Annual Company Matching Amount shall be credited to
his or her Company Matching Account for purposes of this Section 3.8(d) as of
the close of business on the first business day in February of the Plan Year
following the Plan Year to which it relates. Notwithstanding the foregoing, a
Participant’s Account Balance shall be credited or debited in a manner that
appropriately reflects the Measurement Fund changes made by the Participant
pursuant to Section 3.8(a) above.

 

  (e)

No Actual Investment. Notwithstanding any other provision of this Plan that may
be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation to his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Account Balance shall not be

 

Plan Part A

-9-



--------------------------------------------------------------------------------

 

considered or construed in any manner as an actual investment of his or her
Account Balance in any such Measurement Fund. In the event that the Company or
the Trustee (as that term is defined in the Trust), in its own discretion,
decides to invest funds in any or all of the Measurement Funds, no Participant
shall have any rights in or to such investments themselves. Without limiting the
foregoing, a Participant’s Account Balance shall at all times be a bookkeeping
entry only and shall not represent any investment made on his or her behalf by
the Company or the Trust; the Participant shall at all times remain an unsecured
creditor of the Company.

 

3.9 FICA and Other Taxes.

 

  (a) Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Annual Salary, Bonus and
Commissions that is not being deferred, in a manner determined by the
Employer(s), the Participant’s share of FICA and other employment taxes on such
Annual Deferral Amount. If necessary, the Committee may reduce the Annual
Deferral Amount in order to comply with this Section 3.9.

 

  (b) Company Matching Amounts. For each Plan Year with respect to which a
Participant receives an allocation of an Annual Company Matching Amount, the
Participant’s Employer(s) shall withhold from the Participant’s Base Annual
Salary, Bonus and Commissions that is not being deferred, in a manner determined
by the Employer(s), the Participant’s share of FICA and other employment taxes.
If necessary, the Committee may reduce the vested portion of the Participant’s
Company Matching Account in order to comply with this Section 3.9.

3.10 Distributions. The Participant’s Employer(s), or the trustee of the Trust,
shall withhold from any payments made to a Participant under this Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.

3.11 Transfer of Deferred Compensation Account. The Committee may, in its sole
discretion, permit the Employer(s) to establish an account balance for a
Participant under this Plan equal to a similar balance maintained for the
Participant under a deferred compensation plan maintained by the Employer or a
related entity, with the written consent of such Participant, in which event the
account of the Participant under such other deferred compensation plan shall be
terminated.

 

Plan Part A

-10-



--------------------------------------------------------------------------------

ARTICLE 4

SHORT-TERM PAYOUT; UNFORESEEABLE EMERGENCIES

4.1 Short-Term Payout. In connection with each election to defer an Annual
Deferral Amount, a Participant may irrevocably elect to receive a future
“Short-Term Payout” from the Plan with respect to such Annual Deferral Amount.
The Short-Term Payout shall be a lump sum payment in an amount that is equal to
the Annual Deferral Amount plus amounts credited or debited in the manner
provided in Section 3.8 above on that amount, determined at the time that the
Short-Term Payout becomes payable (rather than the date of a Termination of
Employment). Subject to the terms and conditions of this Plan, each Short-Term
Payout elected shall be paid out during a 60 day period commencing immediately
after the last day of any Plan Year designated by the Participant that is at
least three Plan Years after the Plan Year in which the Annual Deferral Amount
is actually deferred. By way of example, if a three year Short-Term Payout is
elected for Annual Deferral Amounts that are deferred in the Plan Year
commencing January 1, 1999, the three year Short-Term Payout would become
payable during a 60 day period commencing January 1, 2003.

4.2 Other Benefits Take Precedence Over Short-Term. Should an event occur that
triggers a benefit under Articles 5, 6, 7 or 8, any Annual Deferral Amount, plus
amounts credited or debited thereon, that is subject to a Short-Term Payout
election under Section 4.1 shall not be paid in accordance with Section 4.1 but
shall be paid in accordance with the other applicable Article.

4.3 Withdrawal Payout/Suspensions for Unforeseeable Emergencies. If the
Participant experiences an Unforeseeable Emergency, the Participant may petition
the Committee to receive a partial or full payout from the Plan. The payout
shall not exceed the lesser of the Participant’s Account Balance, calculated as
if such Participant were receiving a Termination Benefit, or the amount
reasonably needed to satisfy the Unforeseeable Emergency plus amounts necessary
to pay taxes reasonably anticipated as a result of the distribution, after
taking into account the extent to which such hardship is or may be relieved
through reimbursement or compensation by insurance or otherwise or by
liquidation of the participant’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship). Any payment approved
under this Section 4.3 shall be made within 60 days of the date of approval.

4.4 Coordination With Withdrawal Election Rules in Effect for Pre-2005
Deferrals. If the Participant elects to withdraw all of his or her pre-2005
Account Balance pursuant to the terms of Section 4.4 of Part B of this Plan, the
following rules will apply:

 

  (a) If the Participant has not elected to defer either Base Annual Salary or
Bonus pay into the Plan for the year in which the withdrawal is elected, the
withdrawal provisions of Section 4.4 of Part B of this Plan shall apply.

 

Plan Part A

-11-



--------------------------------------------------------------------------------

  (b) If the Participant has elected to defer Base Annual Salary only into the
Plan for the year in which the withdrawal is elected, such withdrawal provisions
under Section 4.4 of Part B of this Plan shall apply, provided however, that
notwithstanding any provision in Section 4.4 of Part B of this Plan, such
withdrawal distribution shall not be made prior to December 31 of the year in
which the withdrawal is elected.

 

  (c) If the Participant has not elected to defer Base Annual Salary but has
elected to defer Bonus pay into the Plan for the year in which the withdrawal is
elected, such withdrawal provisions under Section 4.4 of Part B of this Plan
shall apply, provided however, that notwithstanding any provision in Section 4.4
of Part B of this Plan, such withdrawal distribution shall not be made after
June 30 of the year in which the withdrawal is elected.

 

  (d) Notwithstanding any provision in Section 4.4 of Part B of this Plan, no
withdrawal is permitted under Section 4.4 of Part B of this Plan during any year
in which the Participant has elected to defer both Base Annual Salary and Bonus
pay into the Plan.

ARTICLE 5

RETIREMENT BENEFIT

5.1 Retirement Benefit. A Participant who Retires shall receive, as a Retirement
Benefit, his or her Account Balance.

5.2 Payment of Retirement Benefit. A Participant, in connection with his or her
commencement of participation in the Plan, shall elect on an Election Form to
receive the Retirement Benefit in a lump sum or pursuant to an Annual
Installment Method of 5, 10 or 15 years. The Election Form most recently
accepted by the Committee shall govern the payout of the Retirement Benefit. If
a Participant does not make any election with respect to the payment of the
Retirement Benefit, then such benefit shall be payable in a lump sum. The lump
sum payment shall be made, or installment payments shall commence, no later than
60 days after the last day of the Plan Year in which the Participant Retires.
The Participant may change his or her election to an allowable alternative
payout period by submitting a new Election Form to the Committee or its
designated agent, subject to the following limitations:

 

  (a) Such new Election Form must be submitted to and accepted by the Committee
at least twelve (12) months prior to the date a distribution to the Participant
would otherwise have been made or commenced;

 

Plan Part A

-12-



--------------------------------------------------------------------------------

  (b) The first distribution is delayed at least five (5) years from the
original date the distribution would otherwise have been made or commenced;

 

  (c) The Election shall have no effect until at least twelve (12) months after
the date on which the new election is made;

 

  (d) The Election shall not reduce the number of installment payments; and

 

  (e) Notwithstanding the foregoing, the Committee shall interpret all
provisions relating to changing the distribution Election under this Section 5.2
in a manner that is consistent with Code Section 409A and Treasury Regulations
and other guidance issued thereunder. Accordingly, if the Committee determines
that an Election is inconsistent with Code Section 409A and other applicable
law, the Election shall not be effective.

5.3 Death Prior to Completion of Retirement Benefit. If a Participant dies after
Retirement but before the Retirement Benefit is paid in full, the Participant’s
unpaid Retirement Benefit payments shall continue and shall be paid to the
Participant’s Beneficiary (a) over the remaining number of years and in the same
amounts as that benefit would have been paid to the Participant had the
Participant survived, or (b) in a lump sum, if requested by the Beneficiary and
allowed in the sole discretion of the Committee, that is equal to the
Participant’s unpaid remaining Account Balance.

ARTICLE 6

PRE-RETIREMENT SURVIVOR BENEFIT

6.1 Pre-Retirement Survivor Benefit. The Participant’s Beneficiary shall receive
a Pre-Retirement Survivor Benefit equal to the Participant’s Account Balance if
the Participant dies before he or she Retires, experiences a Termination of
Employment or suffers a Disability.

6.2 Payment of Pre-Retirement Survivor Benefit. A Participant’s Pre-Retirement
Survivor Benefit shall be paid in a lump sum. Lump sum payment shall be made no
later than 60 days after the last day of the Plan Year in which the Committee is
provided with proof that is satisfactory to the Committee of the Participant’s
death.

 

Plan Part A

-13-



--------------------------------------------------------------------------------

ARTICLE 7

TERMINATION BENEFIT

7.1 Termination Benefit. The Participant shall receive a Termination Benefit,
which shall be equal to the Participant’s Account Balance if a Participant
experiences a Termination of Employment prior to his or her Retirement, death or
Disability.

7.2 Payment of Termination Benefit. The Committee shall cause the Termination
Benefit to be paid in accordance with the prior Election made by the
Participant. The lump sum payment shall be made, or installment payments shall
commence, no later than 60 days after the last day of the Plan Year in which the
Participant experiences the Termination of Employment. Notwithstanding the
foregoing, if the Participant is a “key employee” as defined in Code
Section 409A, the payment of any benefits under this Plan shall not be made
until at least six months following the Participant’s separation from service
within the meaning of Code Section 409A.

For lump sum payments made to “non-key employee” Participants within 60 days of
the last day of the month of the Participant’s Termination of Employment, the
Participant’s Account Balance will be calculated as of the close of business on
the last business day of the month of his or her Termination of Employment.

For lump sum payments made to “non-key employee” Participants after the 60-day
period following the last day of the month of the Termination of Employment, the
Account Balance payable will be calculated as of the close of business on the
last business day of the month preceding the month in which the payment is made.

For lump sum payments made to “key employee” Participants within 60 days
following the last day of the sixth month following the Participant’s
Termination of Employment, the Participant’s Account Balance will be calculated
as of the close of business on the last business day of the sixth month
following his or her Termination of Employment.

For lump sum payments made to “key-employee” Participants after the 60-day
period following the last day of the sixth month following the Termination of
Employment, the Account Balance payable will be calculated as of the close of
business on the last business day of the month preceding the month in which the
payment is made.

 

Plan Part A

-14-



--------------------------------------------------------------------------------

ARTICLE 8

DISABILITY BENEFIT

A Participant suffering a Disability shall receive a Disability Benefit equal to
his or her Account Balance at the time of the Committee’s determination of the
Participant’s disability. The Disability Benefit shall be paid in a lump sum
within 60 days of the Committee’s determination of the Participant’s disability.

ARTICLE 9

BENEFICIARY DESIGNATION

9.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

9.2 Beneficiary Designation; Change. A Participant shall designate his or her
Beneficiary by completing and signing the Beneficiary Designation Form, and
returning it to the Committee or its designated agent. A Participant shall have
the right to change a Beneficiary by completing, signing and otherwise complying
with the terms of the Beneficiary Designation Form and the Committee’s rules and
procedures, as in effect from time to time. Upon the acceptance by the Committee
of a new Beneficiary Designation Form, all Beneficiary designations previously
filed shall be canceled. The Committee shall be entitled to rely on the last
Beneficiary Designation Form filed by the Participant and accepted by the
Committee prior to his or her death.

9.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee
or its designated agent.

9.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 9.1, 9.2 and 9.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.

9.5 Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant’s Employer to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.

 

Plan Part A

-15-



--------------------------------------------------------------------------------

9.6 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement shall terminate upon such full payment of
benefits.

ARTICLE 10

LEAVE OF ABSENCE

10.1 Paid Leave of Absence. If a Participant is authorized by the Participant’s
Employer for any reason to take a paid leave of absence from the employment of
the Employer, the Participant shall continue to be considered employed by the
Employer and the Annual Deferral Amount shall continue to be withheld during
such paid leave of absence in accordance with Section 3.3.

10.2 Unpaid Leave of Absence. If a Participant is authorized by the
Participant’s Employer for any reason to take an unpaid leave of absence from
the employment of the Employer, the Participant shall continue to be considered
employed by the Employer and the Participant shall be excused from making
deferrals until the earlier of the date the leave of absence expires or the
Participant returns to a paid employment status. Upon such expiration or return,
deferrals shall resume for the remaining portion of the Plan Year in which the
expiration or return occurs, based on the deferral election, if any, made for
that Plan Year. If no election was made for that Plan Year, no deferral shall be
withheld.

ARTICLE 11

AMENDMENT, MODIFICATION AND TERMINATION

11.1 Amendment. Any Employer may, at any time, amend or modify the Plan in whole
or in part with respect to that Employer by the action of its board of
directors; provided, however, that: (i) no amendment or modification shall be
effective to decrease or restrict the value of a Participant’s Account Balance
in existence at the time the amendment or modification is made, calculated as if
the Participant had experienced a Termination of Employment as of the effective
date of the amendment or modification or, if the amendment or modification
occurs after the date upon which the Participant was eligible to Retire, the
Participant had Retired as of the effective date of the amendment or
modification, and (ii) no amendment or modification of this Section 11.1 or
Section 12.2 of the Plan shall be effective. The amendment or modification of
the Plan shall not affect any Participant or Beneficiary who has become entitled
to the payment of benefits under the Plan as of the date of the amendment or
modification.

 

Plan Part A

-16-



--------------------------------------------------------------------------------

11.2 Plan Agreement. Despite the provisions of Section 11.1 above, if a
Participant’s Plan Agreement contains benefits or limitations that are not in
this Plan document, the Employer may only amend or terminate such provisions
with the consent of the Participant.

11.3 Effect of Payment. The full payment of the applicable benefit under
Articles 4, 5, 6, 7 or 8 of the Plan shall completely discharge all obligations
to a Participant and his or her designated Beneficiaries under this Plan and the
Participant’s Plan Agreement shall terminate.

11.4 Termination. Although each Employer anticipates that it will continue the
Plan for an indefinite period of time, there is no guarantee that any Employer
will continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, each Employer reserves the right to discontinue its sponsorship of
the Plan and/or to terminate the Plan at any time with respect to any or all of
its participating Employees by action of its board of directors.

ARTICLE 12

ADMINISTRATION

12.1 No Joint Responsibilities. The Employers, the Committee, the Plan Design
Committee, QAM and other persons designated in the Plan or Trust shall have only
the responsibilities specifically allocated to them herein or in the Trust or in
their appointment; provided that the Company may allocate responsibility for the
operation and administration of the Plan in accordance with its terms. All
allocations of responsibilities under this Article 12 or otherwise under the
Plan or Trust are intended to be mutually exclusive, and there shall be no
sharing of responsibilities.

12.2 The Company.

 

  (a) Acting in its capacity as Plan sponsor, the Company or its delegate shall
be responsible for:

 

  (i) Amendment or termination of the Plan pursuant to the terms of Article 11
herein;

 

  (ii) Subject to Section 12.7(c), appointment of any third party service
providers and vendors to the Plan; and

 

  (iii) Appointment and removal of the members of the Committee and the Plan
Design Committee.

 

  (b) Subject to Section 12.10, the Company shall also be responsible for
exercise of the Administrator’s duties in the absence of the Committee.

 

Plan Part A

-17-



--------------------------------------------------------------------------------

12.3 The Committee. The Company or its delegate shall appoint the Employee
Benefits Committee (the “Committee”) consisting of not less than one nor more
than seven persons. The members of the Committee shall hold office at the
pleasure of the Company or its delegate and shall serve without compensation.
The Committee shall be responsible for the administration of the Plan. You may
contact the Committee at:

Employee Benefits Committee

1801 California Street

Denver, CO 80202

12.4 Plan Design Committee. The Company or its delegate shall appoint the Plan
Design Committee. The Plan Design Committee may make determinations with respect
to Plan design matters and has the authority to amend the Plan pursuant to
Section 11.1. The members of the Plan Design Committee shall hold office at the
pleasure of the Company or its delegate and shall serve without compensation.

12.5 The Trustee. The Trustee shall be responsible for: (a) the investment of
the Trust to the extent and in the manner provided in the Trust Agreement;
(b) the custody and preservation of Trust assets delivered to it; and (c) making
such payments from the Trust Fund as QAM or the committee or it’s delegate shall
direct.

12.6 Allocation of Responsibilities.

 

  (a) Except as otherwise provided in this Article 12, the Committee shall be
the “Administrator” of the Plan and shall have all power and authority necessary
for that purpose, including, but not by way of limitation, the full discretion
and power to interpret and construe the Plan, to make factual determinations, to
determine the eligibility, status and rights of all persons under the Plan and
in general to decide any dispute. The Committee shall direct the Trustee
concerning all non-investment-related distributions from the Trust, in
accordance with the provisions of the Plan and the Trust Agreement, and shall
have such other powers in the administration of the Trust as may be conferred
upon it by the Trust Agreement. The Committee shall maintain all Plan records
except to the extent responsibility is delegated to others to maintain records
of the Plan and Trust. The Committee shall have the discretion and authority to
determine conclusively for all parties all questions arising in the
administration of the Plan, and any decision of the Committee shall not be
subject to further review. The Committee shall also be responsible for approving
reimbursement of expenses of the Company and the Employers, other than QAM.
Members of the Committee may be Participants under this Plan. Any individual
serving on the Committee who is a Participant shall not vote or act on any
matter relating solely to himself or herself. When making a determination or
calculation, the Committee shall be entitled to rely on information furnished by
a Participant or the Company.

 

Plan Part A

-18-



--------------------------------------------------------------------------------

  (b) QAM shall be responsible for the management and investment of Trust
assets. Such powers of QAM shall include, without limitation, appointing and
removing trustees, investment managers and other investment related service
providers; authority to enter into trust agreements and amendments thereto,
investment management agreements and other investment-related agreements;
responsibility for monitoring performance of all investment-related service
providers; approving processes and policies for payment of investment-related
Plan expenses and the authority to determine asset allocation ranges and general
investment strategies for Trust assets. QAM shall have all power and authority
necessary for these purposes.

 

  (c) With regard to their respective functions, the Committee’s and QAM’s
authority shall include the following:

 

  (i) the selection of agents to operate and administer the Plan and Trust;

 

  (ii) the selection of agents and other providers of services to the Plan;

 

  (iii) the periodic review of the performance of such agents and service
providers;

 

  (iv) certifying to the Trustee the names and specimen signatures of the
members of the Committee or QAM (or their delegates) acting from time to time;

 

  (v) approving expenses; and

 

  (vi) establishing compensation arrangements for agents and service providers

12.7 Organization of the Committees.

 

  (a) The Committee shall elect a chairman and appoint a secretary. The
Committee may adopt such bylaws and rules of procedures as it deems desirable
for the conduct of its affairs and for the administration of the Plan.

 

  (b) The Plan Design Committee may adopt by-laws and rules of procedure as it
deems desirable.

 

Plan Part A

-19-



--------------------------------------------------------------------------------

  (c) The Committee may appoint agents (who need not be members of the
Committee) to whom it may delegate such powers as it deems appropriate. No
writing is necessary to effect such appointment.

 

  (d) Each committee may make its determinations with or without meetings. Each
committee may authorize one or more of its members to sign instructions, notices
and determinations on its behalf. The action of a majority of a committee shall
constitute the action of that committee.

12.8 Agent for Process. The General Counsel of the Company shall be the agent of
the Plan for service of all legal process.

12.9 Plan Expenses. The expenses of the Committee shall be borne by the Company.
Notwithstanding the preceding sentence, all expenses of any party lawfully
payable from the assets of the Trust shall be paid from such assets except to
the extent the Company or its delegate determines otherwise.

12.10 Indemnity of Committee. All Employers shall indemnify and hold harmless
the members of the Committee, any Employee to whom the duties of the Committee
may be delegated, against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this Plan,
except in the case of willful misconduct by the Committee, any of its members,
or any such Employee.

12.11 Employer Information. To enable the Committee to perform its functions,
the Company and each Employer shall supply full and timely information to the
Committee on all matters relating to the compensation of its Participants, the
date and circumstances of the Retirement, Disability, death or Termination of
Employment of its Participants, and such other pertinent information as the
Committee may reasonably require.

ARTICLE 13

OTHER BENEFITS AND AGREEMENTS

The benefits provided for a Participant and Participant’s Beneficiary under the
Plan are in addition to any other benefits available to such Participant under
any other plan or program for employees of the Participant’s Employer. The Plan
shall supplement and shall not supersede, modify or amend any other such plan or
program except as may otherwise be expressly provided.

 

Plan Part A

-20-



--------------------------------------------------------------------------------

ARTICLE 14

CLAIMS PROCEDURES

14.1 Claims Procedure. Until modified by the Plan Administrator, the claim and
review procedures set forth in this Section shall be the mandatory claim and
review procedures for the resolution of disputes and disposition of claims filed
under the Plan except for disability claims. An application for a distribution
or withdrawal shall be considered as a claim for the purposes of this Section.

14.1.1 Initial Claim. An individual may, subject to any applicable deadline,
file with the Plan Administrator a written claim for benefits under the Plan in
a form and manner prescribed by the Plan Administrator.

 

  (a) If the claim is denied in whole or in part, the Plan Administrator shall
notify the claimant of the adverse benefit determination within ninety (90) days
after receipt of the claim.

 

  (b) The ninety (90) day period for making the claim determination may be
extended for ninety (90) days if the Plan Administrator determines that special
circumstances require an extension of time for determination of the claim,
provided that the Plan Administrator notifies the claimant, prior to the
expiration of the initial ninety (90) day period, of the special circumstances
requiring an extension and the date by which a claim determination is expected
to be made.

14.1.2 Notice of Initial Adverse Determination. A notice of an adverse
determination shall set forth in a manner calculated to be understood by the
claimant:

 

  (a) the specific reasons for the adverse determination;

 

  (b) references to the specific provisions of the Plan Statement (or other
applicable Plan document) on which the adverse determination is based;

 

  (c) a description of any additional material or information necessary to
perfect the claim and an explanation of why such material or information is
necessary; and

 

  (d) a description of the claim and review procedures, including the time
limits applicable to such procedure, and a statement of the claimant’s right to
bring a civil action under ERISA section 502(a) following an adverse
determination on review.

 

Plan Part A

-21-



--------------------------------------------------------------------------------

14.1.3 Request for Review. Within sixty (60) days after receipt of an initial
adverse benefit determination notice, the claimant may file with the Plan
Administrator a written request for a review of the adverse determination and
may, in connection therewith submit written comments, documents, records and
other information relating to the claim benefits. Any request for review of the
initial adverse determination not filed within sixty (60) days after receipt of
the initial adverse determination notice shall be untimely.

14.1.4 Claim on Review. If the claim, upon review, is denied in whole or in
part, the Plan Administrator shall notify the claimant of the adverse benefit
determination within sixty (60) days after receipt of such a request for review.

 

  (a) The sixty (60) day period for deciding the claim on review may be extended
for sixty (60) days if the Plan Administrator determines that special
circumstances require an extension of time for determination of the claim,
provided that the Plan Administrator notifies the claimant, prior to the
expiration of the initial sixty (60) day period, of the special circumstances
requiring an extension and the date by which a claim determination is expected
to be made.

 

  (b) In the event that the time period is extended due to a claimant’s failure
to submit information necessary to decide a claim on review, the claimant shall
have sixty (60) days within which to provide the necessary information and the
period for making the claim determination on review shall be tolled from the
date on which the notification of the extension is sent to the claimant until
the date on which the claimant responds to the request for additional
information or, if earlier, the expiration of sixty (60) days .

 

  (c) The Plan Administrator’s review of a denied claim shall take into account
all comments, documents, records, and other information submitted by the
claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.

14.1.5 Notice of Adverse Determination for Claim on Review. A notice of an
adverse determination for a claim on review shall set forth in a manner
calculated to be understood by the claimant:

 

  (a) the specific reasons for the denial;

 

  (b) references to the specific provisions of the Plan Statement (or other
applicable Plan document) on which the adverse determination is based;

 

Plan Part A

-22-



--------------------------------------------------------------------------------

  (c) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits;

 

  (d) a statement describing any voluntary appeal procedures offered by the Plan
and the claimant’s right to obtain information about such procedures; and

 

  (e) a statement of the claimant’s right to bring an action under ERISA
section 502(a).

14.2 Claims Procedure for Disability Claims. Until modified by the Plan
Administrator, the claim and review procedures set forth in this Section shall
be the mandatory claim and review procedures for the resolution of disputes and
disposition of claims for a disability benefit filed under the Plan. An
application for a distribution or withdrawal shall be considered as a claim for
the purposes of this Section.

14.2.1 Initial Claim. An individual may, subject to any applicable deadline,
file with the Plan Administrator a written claim for disability benefits under
the Plan in a form and manner prescribed by the Plan Administrator.

 

  (a) If the disability claim is denied in whole or in part, the Plan
Administrator shall notify the claimant of the adverse benefit determination
within forty-five (45) days after receipt of the claim.

 

  (b) The forty five (45) day period for making the determination may be
extended for thirty (30) days, if the Plan Administrator determines that an
extension is necessary due to reasons beyond the control of the Plan
Administrator and notifies the claimant of the extension prior to the expiration
of the initial forty five (45) day period. The thirty (30) day extension period
can be further extended by another thirty (30) days (for a total of a sixty
(60) day extension) if notice is provided to the claimant within the first
thirty (30) day extension period.

 

  (c) In the event that a period of time is extended due to a claimant’s failure
to submit information necessary to decide a disability claim, the claimant shall
have forty five (45) days within which to provide the necessary information and
the period for making the claim determination shall be tolled from the date on
which the notification of extension is sent to the claimant until the date on
which the claimant responds to the request for additional information or, if
earlier, the expiration of forty five (45) days.

 

  (d) Any notice of extension shall specifically explain:

 

  (i) the circumstances requiring the extension of time;

 

Plan Part A

-23-



--------------------------------------------------------------------------------

  (ii) the date by which a claim determination is expected to be made;

 

  (iii) the standards on which entitlement to a benefit is based;

 

  (iv) the unresolved issues that prevent a decision on the disability claim;
and

 

  (v) the additional information needed to resolve those issues.

14.2.2 Notice of Initial Adverse Determination. A notice of an adverse
determination for a disability claim shall set forth in a manner calculated to
be understood by the claimant:

 

  (a) the specific reasons for the adverse determination;

 

  (b) references to the specific provisions of the Plan Statement (or other
applicable Plan document) on which the adverse determination is based;

 

  (c) a description of any additional material or information necessary to
perfect the claim and an explanation of why such material or information is
necessary;

 

  (d) a description of the claim and review procedures, including the time
limits applicable to such procedure, and a statement of the claimant’s right to
bring a civil action under ERISA section 502(a) following an adverse
determination on review;

 

  (e) if an internal rule, guideline, protocol, or other similar criterion was
relied upon in making the adverse determination, either the specific rule,
guideline, protocol, or other similar criterion; or a statement that such a
rule, guideline, protocol, or other similar criterion was relied upon in making
the adverse determination and that a copy of such rule, guideline, protocol, or
other criterion will be provided free of charge to the claimant upon request;
and

 

  (f) if the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination applying the terms of
the Plan to the claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request.

 

Plan Part A

-24-



--------------------------------------------------------------------------------

14.2.3 Request for Review. Within one-hundred eighty (180) days after receipt of
an initial adverse benefit determination notice for a disability claim, the
claimant may file with the Plan Administrator a written request for a review of
the adverse determination and may, in connection therewith submit written
comments, documents, records and other information relating to the claim for
disability benefits. Any request for review of the initial adverse determination
not filed within one hundred eighty (180) days after receipt of the initial
adverse determination notice shall be untimely.

14.2.4 Disability Claim on Review. If the disability claim, upon review, is
denied in whole or in part, the Plan Administrator shall notify the claimant of
the adverse benefit determination within forty-five (45) days after receipt of
such a request for review.

 

  (a) The forty-five (45) day period for deciding the claim on review may be
extended for forty-five (45) days if the Plan Administrator determines that
special circumstances require an extension of time for determination of the
disability claim, provided that the Plan Administrator notifies the claimant,
prior to the expiration of the initial forty-five (45) day period, of the
special circumstances requiring an extension and the date by which a disability
claim determination is expected to be made.

 

  (b) In the event that the time period is extended due to a claimant’s failure
to submit information necessary to decide a disability claim on review, the
claimant shall have forty-five (45) days within which to provide the necessary
information and the period for making the benefit determination shall be tolled
from the date on which the notification of the extension is sent to the claimant
until the date on which the claimant responds to the request for additional
information or, if earlier, the expiration of forty-five (45) days .

 

  (c) The Plan Administrator’s review of a denied disability claim shall:

 

  (i) take into account all comments, documents, records, and other information
submitted by the claimant relating to the disability claim, without regard to
whether such information was submitted or considered in the initial benefit
determination;

 

  (ii) not afford deference to the initial adverse benefit determination;

 

  (iii) be conducted by a decision maker(s) who is neither the decision maker(s)
who made the initial adverse benefit determination that is the subject of
appeal, nor the subordinate of such individual(s);

 

  (iv)

if the adverse benefit determination is based in whole or in part on a medical
judgment, consult with a health care professional who

 

Plan Part A

-25-



--------------------------------------------------------------------------------

 

has the appropriate training and experience in the field of medicine involved in
the medical judgment (such health care professional shall be an individual who
is neither an individual who was consulted in connection with the adverse
benefit determination that is subject of the appeal, nor the subordinate of any
such individual); and

 

  (v) provide for the identification of the medical or vocational experts whose
advice was obtained on behalf of the Plan in connection with a claimant’s
adverse benefit determination, without regard to whether the advice was relied
upon in making the benefit determination.

14.2.5 Notice of Adverse Determination for Disability Claim on Review. A notice
of an adverse determination for a disability claim on review shall set forth in
a manner calculated to be understood by the claimant:

 

  (a) the specific reasons for denial of the disability claim;

 

  (b) the specific references to the pertinent provisions of the Plan Statement
(or other applicable Plan document) on which the denial is based;

 

  (c) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for disability benefits;

 

  (d) a statement describing any voluntary appeal procedures offered by the Plan
and the claimant’s right to obtain information about such procedures;

 

  (e) a statement of the claimant’s right to bring an action under
section 502(a) of ERISA;

 

  (f) if an internal rule, guideline, protocol, or other similar criterion was
relied upon in making the adverse determination, either the specific rule,
guideline, protocol, or other similar criterion; or a statement that such a
rule, guideline, protocol, or other similar criterion was relied upon in making
the adverse determination and that a copy of such rule, guideline, protocol, or
other criterion will be provided free of charge to the claimant upon request;

 

  (g) if the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination applying the terms of
the Plan to the claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request; and

 

Plan Part A

-26-



--------------------------------------------------------------------------------

  (h) the following statement: “You and your plan may have other voluntary
alternative dispute resolutions options, such as mediation. One way to find out
what may be available is to contact your local U.S. Department of Labor Office
and your State insurance regulatory agency.”

14.3 Rules and Regulations.

14.3.1 Adoption of Rules. Any rule not in conflict or at variance with the
provisions hereof may be adopted by the Plan Administrator.

14.3.2 Specific Rules.

 

  (a) No inquiry or question shall be deemed to be a claim or a request for a
review of a denied claim unless made in accordance with the established claim
procedures. The Plan Administrator may require that any claim for benefits and
any request for a review of a denied claim be filed on forms to be furnished by
the Plan Administrator upon request.

 

  (b) All decisions on claims and on requests for a review of denied claims
shall be made by the Plan Administrator unless delegated as provided for in the
Plan, in which case references in this Section 10 to the Plan Administrator
shall be treated as references to the Plan Administrator’s delegate.

 

  (c) Claimants may be represented by a lawyer or other representative at their
own expense, but the Plan Administrator reserves the right to require the
claimant to furnish written authorization and establish reasonable procedures
for determining whether an individual has been authorized to act on behalf of a
claimant. A claimant’s representative shall be entitled to copies of all notices
given to the claimant.

 

  (d) The decision of the Plan Administrator on a claim and on a request for a
review of a denied claim may be provided to the claimant in electronic form
instead of in writing at the discretion of the Plan Administrator.

 

  (e) In connection with the review of a denied claim, the claimant or the
claimant’s representative shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits.

 

  (f) The time period within which a benefit determination will be made shall
begin to run at the time a claim or request for review is filed in accordance
with the claims procedures, without regard to whether all the information
necessary to make a benefit determination accompanies the filing.

 

Plan Part A

-27-



--------------------------------------------------------------------------------

  (g) The claims and review procedures shall be administered with appropriate
safeguards so that benefit claim determinations are made in accordance with
governing plan documents and, where appropriate, the plan provisions have been
applied consistently with respect to similarly situated claimants.

 

  (h) For the purpose of this Section, a document, record, or other information
shall be considered “relevant” if such document, record, or other information:
(i) was relied upon in making the benefit determination; (ii) was submitted,
considered, or generated in the course of making the benefit determination,
without regard to whether such document, record, or other information was relied
upon in making the benefit determination; (iii) demonstrates compliance with the
administration processes and safeguards designed to ensure that the benefit
claim determination was made in accordance with governing plan documents and
that, where appropriate, the Plan provisions have been applied consistently with
respect to similarly situated claimants; and (iv) constitutes a statement of
policy or guidance with respect to the Plan concerning the denied treatment
option or benefit for the claimant’s diagnosis, without regard to whether such
advice or statement was relied upon in making the benefit determination.

 

  (i) The Plan Administrator may, in its discretion, rely on any applicable
statute of limitation or deadline as a basis for denial of any claim.

14.3.3 Limitations and Exhaustion.

 

  (a) No claim shall be considered under these administrative procedures unless
it is filed with the Plan Administrator within two (2) years after the
Participant knew (or reasonably should have known) of the general nature of the
dispute giving rise to the claim. Every untimely claim shall be denied by the
Plan Administrator without regard to the merits of the claim. No suit may be
brought by or on behalf of any Participant or Beneficiary on any matter
pertaining to this Plan unless the action is commenced in the proper forum
before the earlier of:

 

  (i) three (3) years after the Participant knew (or reasonably should have
known) of the general nature of the dispute giving rise to the action, or

 

Plan Part A

-28-



--------------------------------------------------------------------------------

  (ii) sixty (60) days after the Participant has exhausted these administrative
procedures.

 

  (b) These administrative procedures are the exclusive means for resolving any
dispute arising under this Plan insofar as the dispute pertains to any matter
that arose more than one hundred twenty (120) days before a Change-in-Control.
As to such matters:

 

  (i) no Participant or Beneficiary shall be permitted to litigate any such
matter unless a timely claim has been filed under these administrative
procedures and these administrative procedures have been exhausted; and

 

  (ii) determinations by the Plan Administrator (including determinations as to
whether the claim was timely filed) shall be afforded the maximum deference
permitted by law.

 

  (c) These administrative procedures are not exclusive insofar as they pertain
to any matter that arose after the Change-in-Control or within the one hundred
twenty (120) days before the Change-in-Control. As to such matters:

 

  (i) a Participant shall not be required to exhaust these administrative
remedies;

 

  (ii) if there is litigation regarding the benefits payable to or with respect
to a Participant, notwithstanding Section 10.1, determinations by the Plan
Administrator (including determinations regarding when any matter arose) shall
not be afforded any deference and the matter shall be heard de novo; and

 

  (iii) if a Participant successfully litigates, in whole or in part, any claim
for benefits under this Plan, the court shall award reasonable attorney’s fees
and costs of the action to the Participant.

 

  (d) For the purpose of applying the deadlines to file a claim or a legal
action, knowledge of all facts that a Participant knew or reasonably should have
known shall be imputed to every claimant who is or claims to be a Beneficiary of
the Participant or otherwise claims to derive an entitlement by reference to the
Participant for the purpose of applying the previously specified periods.

 

Plan Part A

-29-



--------------------------------------------------------------------------------

ARTICLE 15

TRUST

15.1 Establishment of the Trust. The Company shall establish the Trust, and each
Employer shall at least annually transfer over to the Trust such assets as the
Employer determines, in its sole discretion, are necessary to provide, on a
present value basis, for its respective future liabilities created with respect
to the Annual Deferral Amounts, Annual Company Contribution Amounts, and Company
Matching Amounts for such Employer’s Participants for all periods prior to the
transfer, as well as any debits and credits to the Participants’ Account
Balances for all periods prior to the transfer, taking into consideration the
value of the assets in the trust at the time of the transfer.

15.2 Interrelationship of the Plan and the Trust. The provisions of the Plan and
the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust. Each Employer shall at all times remain liable
to carry out its obligations under the Plan.

15.3 Distributions From the Trust. Each Employer’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.

ARTICLE 16

MISCELLANEOUS

16.1 Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employee”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent.

16.2 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

 

Plan Part A

-30-



--------------------------------------------------------------------------------

16.3 Employer’s Liability. An Employer’s liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Employer and a Participant. An Employer shall have no obligation to
a Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

16.4 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

16.5 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
either as an Employee or a Director, or to interfere with the right of any
Employer to discipline or discharge the Participant at any time.

16.6 Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

16.7 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

16.8 Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

16.9 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
Colorado without regard to its conflicts of laws principles.

 

Plan Part A

-31-



--------------------------------------------------------------------------------

16.10 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.

16.11 Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

16.12 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

16.13 Incompetent. If the Committee determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person’s property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

16.14 Court Order. The Committee is authorized to make any payments directed by
court order in any action in which the Plan or the Committee has been named as a
party. In addition, the Committee is authorized, notwithstanding any election
made by a Participant, to may payments to an individual other than a Participant
as may be necessary to fulfill a domestic relations order as defined in
Section 414(p)(1)(B) of the Internal Revenue Code.

16.15 Distribution in the Event of Taxation.

 

  (a) In General. If, for any reason, all or any portion of a Participant’s
benefits under this Plan becomes subject to federal income tax with respect to
the Participant prior to receipt, a Participant’s Employer shall distribute to
the Participant immediately available funds in an amount equal to the taxable
portion of his or her benefit (which amount shall not exceed a Participant’s
unpaid Account Balance under the Plan). The tax liability distribution shall be
made within 90 days of the date when the Committee determines such benefits to
be subject to federal income tax. Such a distribution shall affect and reduce
the benefits to be paid under this Plan.

 

Plan Part A

-32-



--------------------------------------------------------------------------------

  (b) Trust. If the Trust terminates in accordance with Section 3.6(e) of the
Trust and benefits are distributed from the Trust to a Participant in accordance
with that Section, the Participant’s benefits under this Plan shall be reduced
to the extent of such distributions.

16.16 Insurance. The Employers, on their own behalf or on behalf of the trustee
of the Trust, and, in their sole discretion, may apply for and procure insurance
on the life of the Participant, in such amounts and in such forms as the Company
may choose. The Employers or the trustee of the Trust, as the case may be, shall
be the sole owner and beneficiary of any such insurance. The Participant shall
have no interest whatsoever in any such policy or policies, and at the request
of the Employers shall submit to medical examinations and supply such
information and execute such documents as may be required by the insurance
company or companies to whom the Employers have applied for insurance.

 

Plan Part A

-33-



--------------------------------------------------------------------------------

Qwest Communications International Inc.

Deferred Compensation Plan

Master Plan Document

 

PART B

 

Plan Part B



--------------------------------------------------------------------------------

Qwest Communications International Inc.

Deferred Compensation Plan

Master Plan Document

 

Part B

TABLE OF CONTENTS

 

          Page

PURPOSE

   1

ARTICLE 1

  

DEFINITIONS

   1

ARTICLE 2

  

SELECTION, ENROLLMENT, ELIGIBILITY

   7

2.1    

  

Selection by Committee

  

2.2    

  

Enrollment Requirements

  

2.3    

  

Eligibility; Commencement of Participation

  

2.4    

  

Termination of Participation and/or Deferrals

  

ARTICLE 3

  

DEFERRAL COMMITMENTS/COMPANY MATCHING/CREDITING/TAXES

   8

3.1    

  

Minimum Deferrals

  

3.2    

  

Maximum Deferral

  

3.3    

  

Election to Defer; Effect of Election Form

  

3.4    

  

Withholding of Annual Deferral Amounts

  

3.5    

  

Annual Company Matching Amounts

  

3.6    

  

Investment of Trust Assets

  

3.7    

  

Vesting

  

3.8    

  

Crediting/Debiting of Account Balances

  

3.9    

  

FICA and Other Taxes

  

3.10  

  

Distributions

  

3.12  

  

Transfer of Deferred Compensation Account

  

 

Plan Part B

-i-



--------------------------------------------------------------------------------

ARTICLE 4

  

SHORT-TERM PAYOUT; UNFORESEEABLE FINANCIAL EMERGENCIES; WITHDRAWAL ELECTION

   12

4.1    

  

Short-Term Payout

  

4.2    

  

Other Benefits Take Precedence Over Short-Term

  

4.3    

  

Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies

  

4.4    

  

Withdrawal Election

  

ARTICLE 5

  

RETIREMENT BENEFIT

   14

5.1    

  

Retirement Benefit

  

5.2    

  

Payment of Retirement Benefit

  

5.3    

  

Death Prior to Completion of Retirement Benefit

  

ARTICLE 6

  

PRE-RETIREMENT SURVIVOR BENEFIT

   14

6.1    

  

Pre-Retirement Survivor Benefit

  

6.2    

  

Payment of Pre-Retirement Survivor Benefit

  

ARTICLE 7

  

TERMINATION BENEFIT

   15

7.1    

  

Termination Benefit

  

7.2    

  

Payment of Termination Benefit

  

ARTICLE 8

  

DISABILITY WAIVER AND BENEFIT

   16

8.1    

  

Disability Waiver

  

8.2    

  

Continued Eligibility; Disability Benefit

  

ARTICLE 9

  

BENEFICIARY DESIGNATION

   17

9.1    

  

Beneficiary

  

9.2    

  

Beneficiary Designation; Change, Spousal Consent

  

9.3    

  

Acknowledgment

  

9.4    

  

No Beneficiary Designation

  

9.5    

  

Doubt as to Beneficiary

  

9.6    

  

Discharge of Obligations

  

ARTICLE 10

  

LEAVE OF ABSENCE

   18

10.1  

  

Paid Leave of Absence

  

10.2  

  

Unpaid Leave of Absence

  

ARTICLE 11

  

TERMINATION, AMENDMENT OR MODIFICATION

   18

11.1  

  

Termination

  

11.2  

  

Amendment

  

11.3  

  

Plan Agreement

  

11.4  

  

Effect of Payment

  

 

Plan Part B

-ii-



--------------------------------------------------------------------------------

ARTICLE 12

  

ADMINISTRATION

   19

12.1  

  

Committee Duties

  

12.2  

  

Administration Upon Change In Control

  

12.3  

  

Agents

  

12.4  

  

Binding Effect of Decisions

  

12.5  

  

Indemnity of Committee

  

ARTICLE 13

  

OTHER BENEFITS AND AGREEMENTS

   21

13.1  

  

Coordination with Other Benefits

  

ARTICLE 14

  

CLAIMS PROCEDURES

   21

14.1  

  

Presentation of Claim

  

14.2  

  

Notification of Decision

  

14.3  

  

Review of a Denied Claim

  

14.4  

  

Decision on Review

  

14.5  

  

Legal Action

  

ARTICLE 15

  

TRUST

   23

15.1  

  

Establishment of the Trust

  

15.2  

  

Interrelationship of the Plan and the Trust

  

15.3  

  

Distributions From the Trust

  

ARTICLE 16

  

MISCELLANEOUS

   24

16.1  

  

Status of Plan

  

16.3  

  

Employer’s Liability

  

16.4  

  

Nonassignability

  

16.5  

  

Not a Contract of Employment

  

16.6  

  

Furnishing Information

  

16.7  

  

Terms

  

16.8  

  

Captions

  

16.9  

  

Governing Law

  

16.11

  

Successors

  

16.12

  

Spouse’s Interest

  

16.13

  

Validity

  

16.14

  

Incompetent

  

16.15

  

Court Order

  

16.16

  

Distribution in the Event of Taxation

  

16.17

  

Insurance

  

16.18

  

Legal Fees To Enforce Rights After Change in Control

  

 

Plan Part B

-iii-



--------------------------------------------------------------------------------

Qwest Communications International Inc.

Deferred Compensation Plan

Master Plan Document

 

PURPOSE

The purpose of this Plan is to provide specified benefits to a select group of
management and highly compensated Employees and Directors who contribute
materially to the continued growth, development and future business success of
Qwest Communications International Inc., a Delaware corporation, and its
subsidiaries, if any, that sponsor this Plan. This Plan shall be unfunded for
tax purposes and for purposes of Title I of ERISA.

ARTICLE 1

DEFINITIONS

For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:

1.1 “Account Balance” shall mean, with respect to a Participant, a credit on the
records of the Employer equal to the sum of (i) the Deferral Account balance,
and (ii) the vested Company Matching Account balance. Any deferred compensation
account transferred to and assumed by this Plan pursuant to Section 3.11 shall
form a part of the Participant’s Account Balance. The Account Balance, and each
other specified account balance, shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant, or his or her designated Beneficiary, pursuant to
this Plan.

1.2 “Annual Company Matching Amount” for any one Plan Year shall be the amount
determined in accordance with Section 3.5.

1.3 “Annual Deferral Amount” shall mean that portion of a Participant’s Base
Annual Salary, Bonus, Commissions and Director’s Fees that a Participant elects
to have, and is, deferred in accordance with Article 3, for any one Plan Year,
together with any other amount of compensation that a Participant is permitted
to defer by the Committee (“Other Compensation”). In the event of a
Participant’s Retirement, Disability (if deferrals cease in accordance with
Section 8.1), death or a Termination of Employment prior to the end of a Plan
Year, such year’s Annual Deferral Amount shall be the actual amount withheld
prior to such event.

 

Plan Part B



--------------------------------------------------------------------------------

1.4 “Annual Installment Method” shall be an annual installment payment over the
number of years selected by the Participant in accordance with this Plan,
calculated as follows: The Account Balance of the Participant shall be
calculated as of the close of business on the last business day of the year. The
annual installment shall be calculated by multiplying this balance by a
fraction, the numerator of which is one, and the denominator of which is the
remaining number of annual payments due the Participant. By way of example, if
the Participant elects a 10 year Annual Installment Method, the first payment
shall be 1/10 of the Account Balance, calculated as described in this
definition. The following year, the payment shall be 1/9 of the Account Balance,
calculated as described in this definition. Each annual installment shall be
paid on or as soon as practicable after the last business day of the applicable
year.

1.5 “Base Annual Salary” shall mean the annual cash compensation relating to
services performed during any calendar year, whether or not paid in such
calendar year or included on the Federal Income Tax Form W-2 for such calendar
year, excluding bonuses, commissions, overtime, fringe benefits, stock options,
relocation expenses, incentive payments, non-monetary awards, directors fees and
other fees, automobile and other allowances paid to a Participant for employment
services rendered (whether or not such allowances are included in the Employee’s
gross income). Base Annual Salary shall be calculated before reduction for
compensation voluntarily deferred or contributed by the Participant pursuant to
all qualified or non-qualified plans of any Employer and shall be calculated to
include amounts not otherwise included in the Participant’s gross income under
Code Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by
any Employer; provided, however, that all such amounts will be included in
compensation only to the extent that, had there been no such plan, the amount
would have been payable in cash to the Employee.

1.6 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 9, that are entitled to receive
benefits under this Plan upon the death of a Participant.

1.7 “Beneficiary Designation Form” shall mean the form established from time to
time by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

1.8 “Board” shall mean the board of directors of the Company.

1.9 “Bonus” shall mean any compensation, in addition to Base Annual Salary
relating to services performed during any calendar year, whether or not paid in
such calendar year or included on the Federal Income Tax Form W-2 for such
calendar year, payable to a Participant as an Employee under any Employer’s
bonus and cash incentive plans, excluding stock options, any bonus for reaching
a sales quota or target, any bonus received under the employee referral program,
special one-time bonuses for completing projects, “on the spot” rewards, and any
other items as determined by the Committee and communicated to those selected
for participation in the Plan.

 

Plan Part B

-2-



--------------------------------------------------------------------------------

1.10 “Change in Control” shall be deemed to have occurred if either (i) any
individual, entity, or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the 1934 Act), other than Anschutz Company, The Anschutz Corporation, any
entity or organization controlled by Philip F. Anschutz (collectively, the
“Anschutz Entities”) or a trustee or other fiduciary holding securities under an
employee benefit plan of the Company, acquires beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the 1934 Act) of fifty percent (50%) or
more of either (A) the then-outstanding shares of Stock (“Outstanding Shares”)
or (B) the combined voting power of the then-outstanding voting securities of
the Company entitled to vote generally in the election of directors (“Voting
Power”) or (ii) at any time during any period of three consecutive years (not
including any period prior to the Effective Date), individuals who at the
beginning of such period constitute the Board (and any new director whose
election by the Board or whose nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority thereof.

1.11 “Claimant” shall have the meaning set forth in Section 14.1.

1.12 “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

1.13 “Commissions” shall mean any compensation based on a percentage of sales
and shall exclude Base Annual Salary and Bonus.

1.14 “Committee” shall mean the committee described in Article 12.

1.15 “Company” shall mean Qwest Communications International Inc., a Delaware
corporation, and any successor to all or substantially all of the Company’s
assets or business.

1.16 “Company Matching Account” shall mean (i) the sum of all of a Participant’s
Annual Company Matching Amounts, plus (ii) amounts credited in accordance with
all the applicable crediting provisions of this Plan that relate to the
Participant’s Company Matching Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Participant’s Company Matching Account.

1.17 “Deduction Limitation” shall mean the following described limitation on a
benefit that may otherwise be distributable pursuant to the provisions of this
Plan. Except as otherwise provided, this limitation shall be applied to all
distributions that are “subject to the Deduction Limitation” under this Plan. If
an Employer determines in good faith prior to a Change in Control that there is
a reasonable likelihood that any compensation paid to a Participant for a

 

Plan Part B

-3-



--------------------------------------------------------------------------------

taxable year of the Employer would not be deductible by the Employer solely by
reason of the limitation under Code Section 162(m), then to the extent deemed
necessary by the Employer to ensure that the entire amount of any distribution
to the Participant pursuant to this Plan prior to the Change in Control is
deductible, the Employer may defer all or any portion of a distribution under
this Plan. Any amounts deferred pursuant to this limitation shall continue to be
credited/debited with additional amounts in accordance with Section 3.8 below,
even if such amount is being paid out in installments. The amounts so deferred
and amounts credited thereon shall be distributed to the Participant or his or
her Beneficiary (in the event of the Participant’s death) at the earliest
possible date, as determined by the Employer in good faith, on which the
deductibility of compensation paid or payable to the Participant for the taxable
year of the Employer during which the distribution is made will not be limited
by Section 162(m), or if earlier, the effective date of a Change in Control.
Notwithstanding anything to the contrary in this Plan, the Deduction Limitation
shall not apply to any distributions made after a Change in Control.

1.18 “Deferral Account” shall mean (i) the sum of all of a Participant’s Annual
Deferral Amounts, plus (ii) amounts credited in accordance with all the
applicable crediting provisions of this Plan that relate to the Participant’s
Deferral Account, less (iii) all distributions made to the Participant or his or
her Beneficiary pursuant to this Plan that relate to his or her Deferral
Account.

1.19 “Director” shall mean any member of the board of directors of any Employer.

1.20 “Director’s Fees” shall mean the annual fees paid by any Employer,
including retainer fees and meetings fees, as compensation for serving on the
board of directors.

1.21 “Disability” shall mean a period of disability during which a Participant
qualifies for permanent disability benefits under the Participant’s Employer’s
long-term disability plan, or, if a Participant does not participate in such a
plan, a period of disability during which the Participant would have qualified
for permanent disability benefits under such a plan had the Participant been a
participant in such a plan, as determined in the sole discretion of the
Committee. If the Participant’s Employer does not sponsor such a plan, or
discontinues to sponsor such a plan, Disability shall be determined by the
Committee in its sole discretion.

1.22 “Disability Benefit” shall mean the benefit set forth in Article 8.

1.23 “Election Form” shall mean the form established from time to time by the
Committee that a Participant completes, signs and returns to the Committee to
make an election under the Plan.

1.24 “Employee” shall mean a person who is an employee of any Employer.

 

Plan Part B

-4-



--------------------------------------------------------------------------------

1.25 “Employer(s)” shall mean the Company and/or any of its subsidiaries or
related entities (now in existence or hereafter formed or acquired).

1.26 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

1.27 “First Plan Year” shall mean the period beginning January 1, 1999 and
ending December 31, 1999.

1.28 “401(k) Plan” shall be that certain Qwest Savings and Investment Plan.

1.29 “Maximum 401(k) Amount” with respect to a Participant, shall be the maximum
amount of elective contributions that can be made by such Participant under the
401(k) Plan, consistent with Code Section 402(g) and the limitations of Code
Section 401(k)(3), for a given plan year under the 401(k) Plan.

1.30 “Participant” shall mean any Employee or Director (i) who is selected to
participate in the Plan, (ii) who elects to participate in the Plan, (iii) who
signs a Plan Agreement, an Election Form and a Beneficiary Designation Form,
(iv) whose signed Plan Agreement, Election Form and Beneficiary Designation Form
are accepted by the Committee, (v) who commences participation in the Plan, and
(vi) whose Plan Agreement has not terminated. A spouse or former spouse of a
Participant shall not be treated as a Participant in the Plan or have an account
balance under the Plan, even if he or she has an interest in the Participant’s
benefits under the Plan as a result of applicable law or property settlements
resulting from legal separation or divorce.

1.31 “Plan” shall mean the Company’s Deferred Compensation Plan, which shall be
evidenced by this instrument and by each Plan Agreement, as they may be amended
from time to time.

1.32 “Plan Agreement” shall mean a written agreement, as may be amended from
time to time, which is entered into by and between an Employer and a
Participant. Each Plan Agreement executed by a Participant and the Participant’s
Employer shall provide for the entire benefit to which such Participant is
entitled under the Plan; should there be more than one Plan Agreement, the Plan
Agreement bearing the latest date of acceptance by the Employer shall supersede
all previous Plan Agreements in their entirety and shall govern such
entitlement. The terms of any Plan Agreement may be different for any
Participant, and any Plan Agreement may provide additional benefits not set
forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by both the Employer and the Participant.

1.33 “Pre-Retirement Survivor Benefit” shall mean the benefit set forth in
Article 6.

 

Plan Part B

-5-



--------------------------------------------------------------------------------

1.34 “Retirement”, “Retire(s)” or “Retired” shall mean, with respect to an
Employee, severance from employment from all Employers for any reason other than
a leave of absence, death or Disability on or after the attainment of age
sixty-two (62); and shall mean with respect to a Director who is not an
Employee, severance of his or her directorships with all Employers on or after
the later of the attainment of age sixty-five (65). If a Participant is both an
Employee and a Director, Retirement shall not occur until he or she Retires as
both an Employee and a Director, which Retirement shall be deemed to be a
Retirement as a Director; provided, however, that such a Participant may elect,
at least three years prior to Retirement and in accordance with the policies and
procedures established by the Committee, to Retire for purposes of this Plan at
the time he or she Retires as an Employee, which Retirement shall be deemed to
be a Retirement as an Employee.

1.35 “Retirement Benefit” shall mean the benefit set forth in Article 5.

1.36 “Short-Term Payout” shall mean the payout set forth in Section 4.1.

1.37 “Termination Benefit” shall mean the benefit set forth in Article 7.

1.38 “Termination of Employment” shall mean the severing of employment with all
Employers, or service as a Director of all Employers, voluntarily or
involuntarily, for any reason other than Retirement, Disability, death or an
authorized leave of absence. If a Participant is both an Employee and a
Director, a Termination of Employment shall occur only upon the termination of
the last position held; provided, however, that such a Participant may elect, at
least three years before Termination of Employment and in accordance with the
policies and procedures established by the Committee, to be treated for purposes
of this Plan as having experienced a Termination of Employment at the time he or
she ceases employment with an Employer as an Employee.

1.39 “Trust” shall mean one or more trusts established pursuant to that certain
Master Trust Agreement, dated as of January 1, 1999 between the Company and the
trustee named therein, as amended from time to time.

1.40 “Unforeseeable Financial Emergency” shall mean an unanticipated emergency
that is caused by an event beyond the control of the Participant that would
result in severe financial hardship to the Participant resulting from (i) a
sudden and unexpected illness or accident of the Participant or a dependent of
the Participant, (ii) a loss of the Participant’s property due to casualty, or
(iii) such other extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant, all as determined in the
sole discretion of the Committee.

 

Plan Part B

-6-



--------------------------------------------------------------------------------

ARTICLE 2

SELECTION, ENROLLMENT, ELIGIBILITY

2.1 Selection by Committee. Participation in the Plan shall be limited to a
select group of management and highly compensated Employees and Directors of the
Employers, as determined by the Committee in its sole discretion. From that
group, the Committee shall select, in its sole discretion, Employees and
Directors to participate in the Plan.

2.2 Enrollment Requirements. As a condition to participation, each selected
Employee or Director shall complete, execute and return to the Committee a Plan
Agreement, an Election Form and a Beneficiary Designation Form, all within 30
days after he or she is selected to participate in the Plan. In addition, the
Committee shall establish from time to time such other enrollment requirements
as it determines in its sole discretion are necessary.

2.3 Eligibility; Commencement of Participation. Provided an Employee or Director
selected to participate in the Plan has met all enrollment requirements set
forth in this Plan and required by the Committee, including returning all
required documents to the Committee within the specified time period, that
Employee or Director shall commence participation in the Plan on the first day
of the next Plan Year, unless the Committee, in its sole discretion, permits a
mid-Plan Year enrollment. If an Employee or a Director fails to meet all such
requirements within the period required, in accordance with Section 2.2, that
Employee or Director shall not be eligible to participate in the Plan until the
first day of the Plan Year following the delivery to and acceptance by the
Committee of the required documents.

2.4 Termination of Participation and/or Deferrals. If the Committee determines
in good faith that a Participant no longer qualifies as a member of a select
group of management or highly compensated employees, as membership in such group
is determined in accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA, the Committee shall have the right, in its sole discretion, to
(i) terminate any deferral election the Participant has made for the remainder
of the Plan Year in which the Participant’s membership status changes,
(ii) prevent the Participant from making future deferral elections and/or
(iii) immediately distribute the Participant’s then Account Balance as a
Termination Benefit and terminate the Participant’s participation in the Plan.

 

Plan Part B

-7-



--------------------------------------------------------------------------------

ARTICLE 3

DEFERRAL COMMITMENTS/COMPANY

MATCHING/CREDITING/TAXES

3.1 Minimum Deferrals. For each Plan Year, a Participant may elect to defer a
minimum combined amount of Base Annual Salary and/or Director’s Fees of $5,000.
If an election is made for less than stated minimum amounts, or if no election
is made, the amount deferred shall be zero. There is no minimum deferral amount
for Bonus, Commissions, or Other Compensation. Notwithstanding the foregoing, if
a Participant first becomes a Participant after the first day of a Plan Year, or
in the case of the first Plan Year of the Plan itself, the minimum Base Annual
Salary deferral shall be an amount equal to the minimum set forth above,
multiplied by a fraction, the numerator of which is the number of complete
months remaining in the Plan Year and the denominator of which is 12.

3.2 Maximum Deferral. For each Plan Year, a Participant may elect to defer an
amount permitted by the Committee up to a maximum of up to 100% each of his or
her Base Annual Salary, Bonus, Commissions, and Director’s Fees. Notwithstanding
the foregoing, if a Participant first becomes a Participant after the first day
of a Plan Year, or in the case of the first Plan Year of the Plan itself, the
maximum Annual Deferral Amount, with respect to Base Annual Salary, Bonus,
Director’s Fees and Other Compensation shall be limited to the amount of
compensation not yet earned by the Participant as of the date the Participant
submits a Plan Agreement and Election Form to the Committee for acceptance.

3.3 Election to Defer; Effect of Election Form.

 

  (a) First Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the Committee deems necessary or
desirable under the Plan. For these elections to be valid, the Election Form
must be completed and signed by the Participant, timely delivered to the
Committee or its designated agent (in accordance with Section 2.2 above) and
accepted by the Committee.

 

  (b) Subsequent Plan Years. For each succeeding Plan Year, an irrevocable
deferral election for that Plan Year, and such other elections as the Committee
deems necessary or desirable under the Plan, shall be made by timely delivering
to the Committee or its designated agent, in accordance with its rules and
procedures, before the end of the Plan Year preceding the Plan Year for which
the election is made, a new Election Form. If no such Election Form is timely
delivered for a Plan Year, the Annual Deferral Amount shall be zero for that
Plan Year.

 

Plan Part B

-8-



--------------------------------------------------------------------------------

3.4 Withholding of Annual Deferral Amounts. For each Plan Year, the Base Annual
Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Base Annual Salary payroll in equal amounts, as adjusted
from time to time for increases and decreases in Base Annual Salary. The Bonus,
Director’s Fees, and/or Other Compensation portion of the Annual Deferral Amount
shall be withheld at the time the Bonus, Director’s Fees or Other Compensation,
are or otherwise would be paid to the Participant, whether or not this occurs
during the Plan Year itself.

3.5 Annual Company Matching Amount. For each Plan Year, the Company shall make a
matching contribution to each Participant’s Company Matching Account using:
(a) the sum of the Participant’s total deferrals to this Plan for the Plan Year
and his deferrals to the 401(k) Plan for the Plan Year of the 401(k) Plan that
ends with or within such Plan Year; multiplied by (b) the matching contribution
formula set forth in the 401(k) Plan for the Plan Year of the 401(k) Plan that
ends with or within such Plan Year (without regard to the 401(k) Plan’s limits
on pre-tax deferrals or includable compensation); and then reduced by (c) the
amount of actual Company matching contributions to the 401(k) Plan for such Plan
Year. If a Participant is not employed by an Employer, or is no longer providing
services as a Director, as of the last day of a Plan Year other than by reason
of his or her Retirement or death, the Annual Company Matching Amount for such
Plan Year shall be zero (0). The foregoing sentence shall not apply to grand
fathered former participants in the US WEST Deferred Compensation Plan. In the
event of Retirement or death, a Participant shall be credited with the Annual
Company Matching Amount for the Plan Year in which he or she Retires or dies.

3.6 Investment of Trust Assets. The Trustee of the Trust shall be authorized,
upon written instructions received from the Committee or investment manager
appointed by the Committee, to invest and reinvest the assets of the Trust in
accordance with the applicable Trust Agreement, including the disposition of
stock and reinvestment of the proceeds in one or more investment vehicles
designated by the Committee.

3.7 Vesting. A Participant shall at all times be 100% vested in his or her
Deferral Account and his or her Company Matching Account.

3.8 Crediting/Debiting of Account Balances. In accordance with, and subject to,
the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

 

  (a)

Election of Measurement Funds. A Participant, in connection with his or her
initial deferral election in accordance with Section 3.3(a) above, shall elect,
on the Election Form, one or more Measurement Fund(s) (as

 

Plan Part B

-9-



--------------------------------------------------------------------------------

 

described in Section 3.8(c) below) to be used to determine the additional
amounts to be credited to his or her Account Balance for the first calendar
quarter or portion thereof in which the Participant commences participation in
the Plan and continuing thereafter for each subsequent calendar quarter in which
the Participant participates in the Plan, unless changed in accordance with the
next sentence. Commencing with the first calendar quarter that follows the
Participant’s commencement of participation in the Plan and continuing
thereafter for each subsequent calendar quarter in which the Participant
participates in the Plan, no later than the next to last business day of the
calendar quarter, the Participant may (but is not required to) elect, by
submitting an Election Form to the Committee or its designated agent that is
accepted by the Committee, to add or delete one or more Measurement Fund(s) to
be used to determine the additional amounts to be credited to his or her Account
Balance, or to change the portion of his or her Account Balance allocated to
each previously or newly elected Measurement Fund. If an election is made in
accordance with the previous sentence, it shall apply to the next business day
following the Committee’s acceptance of the revised election and continue
thereafter for each subsequent calendar quarter in which the Participant
participates in the Plan, unless changed in accordance with the previous
sentence. Notwithstanding the foregoing, the Committee may permit Participants
to change the portions of their Account Balance allocated to Measurement Funds
more frequently than quarterly.

 

  (b) Proportionate Allocation. In making any election described in
Section 3.8(a) above, the Participant shall specify on the Election Form, in
increments of five percentage points (5%), the percentage of his or her Account
Balance to be allocated to a Measurement Fund (as if the Participant was making
an investment in that Measurement Fund with that portion of his or her Account
Balance).

 

  (c) Measurement Funds. The Participant may elect one or more of the
measurement funds selected by the Committee (the “Measurement Funds”), for the
purpose of crediting additional amounts to his or her Account Balance. As
necessary, the Committee may, in its sole discretion, discontinue, substitute or
add a Measurement Fund. Each such action will take effect as of the date
selected by the Committee, provided the Committee gives Participants advance
written notice of such change.

 

  (d)

Crediting or Debiting Method. The performance of each elected Measurement Fund
(either positive or negative) will be determined by the Committee, in its
reasonable discretion, based on the performance of the

 

Plan Part B

-10-



--------------------------------------------------------------------------------

 

Measurement Funds themselves. A Participant’s Account Balance shall be credited
or debited on a daily basis based on the performance of each Measurement Fund
selected by the Participant, as determined by the Committee in its sole
discretion, as though (i) a Participant’s Account Balance were invested in the
Measurement Fund(s) selected by the Participant, in the percentages applicable
to such calendar quarter, as of the close of business on the first business day
of such calendar quarter, at the closing price on such date; (ii) the portion of
the Annual Deferral Amount that was actually deferred during any calendar
quarter were invested in the Measurement Fund(s) selected by the Participant, in
the percentages applicable to such calendar quarter, no later than the close of
business on the day on which such amounts are actually deferred from the
Participant’s Base Annual Salary through reductions in his or her payroll, at
the closing price on such date; and (iii) any distribution made to a Participant
that decreases such Participant’s Account Balance ceased being invested in the
Measurement Fund(s), in the percentages applicable to such calendar quarter, no
earlier than one business day prior to the distribution, at the closing price on
such date. The Participant’s Annual Company Matching Amount shall be credited to
his or her Company Matching Account for purposes of this Section 3.8(d) as of
the close of business on the first business day in February of the Plan Year
following the Plan Year to which it relates. Notwithstanding the foregoing, a
Participant’s Account Balance shall be credited or debited in a manner that
appropriately reflects the Measurement Fund changes made by the Participant
pursuant to Section 3.8(a) above.

 

  (e) No Actual Investment. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Measurement Funds are to be used
for measurement purposes only, and a Participant’s election of any such
Measurement Fund, the allocation to his or her Account Balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Account Balance shall not be considered or construed in any
manner as an actual investment of his or her Account Balance in any such
Measurement Fund. In the event that the Company or the Trustee (as that term is
defined in the Trust), in its own discretion, decides to invest funds in any or
all of the Measurement Funds, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant’s Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured creditor of the Company.

 

Plan Part B

-11-



--------------------------------------------------------------------------------

3.9 FICA and Other Taxes.

 

  (a) Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Annual Salary, Bonus and
Commissions that is not being deferred, in a manner determined by the
Employer(s), the Participant’s share of FICA and other employment taxes on such
Annual Deferral Amount. If necessary, the Committee may reduce the Annual
Deferral Amount in order to comply with this Section 3.9.

 

  (b) Company Matching Amounts. For each Plan Year with respect to which a
Participant receives an allocation of an Annual Company Matching Amount, the
Participant’s Employer(s) shall withhold from the Participant’s Base Annual
Salary, Bonus and Commissions that is not being deferred, in a manner determined
by the Employer(s), the Participant’s share of FICA and other employment taxes.
If necessary, the Committee may reduce the vested portion of the Participant’s
Company Matching Account in order to comply with this Section 3.9.

3.10 Distributions. The Participant’s Employer(s), or the trustee of the Trust,
shall withhold from any payments made to a Participant under this Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.

3.11 Transfer of Deferred Compensation Account. The Committee may, in its sole
discretion, permit the Employer(s) to establish an account balance for a
Participant under this Plan equal to a similar balance maintained for the
Participant under a deferred compensation plan maintained by the Employer or a
related entity, with the written consent of such Participant, in which event the
account of the Participant under such other deferred compensation plan shall be
terminated.

ARTICLE 4

SHORT-TERM PAYOUT; UNFORESEEABLE FINANCIAL

EMERGENCIES;

WITHDRAWAL ELECTION

4.1 Short-Term Payout. In connection with each election to defer an Annual
Deferral Amount, a Participant may irrevocably elect to receive a future
“Short-Term Payout” from the

 

Plan Part B

-12-



--------------------------------------------------------------------------------

Plan with respect to such Annual Deferral Amount. Subject to the Deduction
Limitation, the Short-Term Payout shall be a lump sum payment in an amount that
is equal to the Annual Deferral Amount plus amounts credited or debited in the
manner provided in Section 3.8 above on that amount, determined at the time that
the Short-Term Payout becomes payable (rather than the date of a Termination of
Employment). Subject to the Deduction Limitation and the other terms and
conditions of this Plan, each Short-Term Payout elected shall be paid out during
a 60 day period commencing immediately after the last day of any Plan Year
designated by the Participant that is at least three Plan Years after the Plan
Year in which the Annual Deferral Amount is actually deferred. By way of
example, if a three year Short-Term Payout is elected for Annual Deferral
Amounts that are deferred in the Plan Year commencing January 1, 1999, the three
year Short-Term Payout would become payable during a 60 day period commencing
January 1, 2003.

4.2 Other Benefits Take Precedence Over Short-Term. Should an event occur that
triggers a benefit under Article 5, 6, 7 or 8, any Annual Deferral Amount, plus
amounts credited or debited thereon, that is subject to a Short-Term Payout
election under Section 4.1 shall not be paid in accordance with Section 4.1 but
shall be paid in accordance with the other applicable Article.

4.3 Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies. If
the Participant experiences an Unforeseeable Financial Emergency, the
Participant may petition the Committee to (i) suspend any deferrals required to
be made by a Participant and/or (ii) receive a partial or full payout from the
Plan. The payout shall not exceed the lesser of the Participant’s Account
Balance, calculated as if such Participant were receiving a Termination Benefit,
or the amount reasonably needed to satisfy the Unforeseeable Financial
Emergency. If, subject to the sole discretion of the Committee, the petition for
a suspension and/or payout is approved, suspension shall take effect upon the
date of approval and any payout shall be made within 60 days of the date of
approval. The payment of any amount under this Section 4.3 shall not be subject
to the Deduction Limitation.

4.4 Withdrawal Election. A Participant (or, after a Participant’s death, his or
her Beneficiary) may elect, at any time, to withdraw all of his or her Account
Balance, calculated as if there had occurred a Termination of Employment as of
the day of the election, less a withdrawal penalty equal to 10% of such amount
(the net amount shall be referred to as the “Withdrawal Amount”). This election
can be made at any time, before or after Retirement, Disability, death or
Termination of Employment, and whether or not the Participant (or Beneficiary)
is in the process of being paid pursuant to an installment payment schedule. If
made before Retirement, Disability or death, a Participant’s Withdrawal Amount
shall be his or her Account Balance calculated as if there had occurred a
Termination of Employment as of the day of the election. No partial withdrawals
of the Withdrawal Amount shall be allowed. The Participant (or his or her
Beneficiary) shall make this election by giving the Committee advance written
notice of the election in a form determined from time to time by the Committee.
The

 

Plan Part B

-13-



--------------------------------------------------------------------------------

Participant (or his or her Beneficiary) shall be paid the Withdrawal Amount
within 60 days of his or her election. Once the Withdrawal Amount is paid, the
Participant’s participation in the Plan shall terminate and the Participant
shall not be eligible to participate in the Plan until two full consecutive Plan
Years of non-participation have occurred. The payment of this Withdrawal Amount
shall not be subject to the Deduction Limitation.

ARTICLE 5

RETIREMENT BENEFIT

5.1 Retirement Benefit. Subject to the Deduction Limitation, a Participant who
Retires shall receive, as a Retirement Benefit, his or her Account Balance.

5.2 Payment of Retirement Benefit. A Participant, in connection with his or her
commencement of participation in the Plan, shall elect on an Election Form to
receive the Retirement Benefit in a lump sum or pursuant to an Annual
Installment Method of 5, 10 or 15 years. The Participant may annually change his
or her election to an allowable alternative payout period by submitting a new
Election Form to the Committee or its designated agent, provided that any such
Election Form is submitted at least one year prior to the Participant’s
Retirement and is accepted by the Committee in its sole discretion. The Election
Form most recently accepted by the Committee shall govern the payout of the
Retirement Benefit. If a Participant does not make any election with respect to
the payment of the Retirement Benefit, then such benefit shall be payable in a
lump sum. The lump sum payment shall be made, or installment payments shall
commence, no later than 60 days after the last day of the Plan Year in which the
Participant Retires. Any payment made shall be subject to the Deduction
Limitation.

5.3 Death Prior to Completion of Retirement Benefit. If a Participant dies after
Retirement but before the Retirement Benefit is paid in full, the Participant’s
unpaid Retirement Benefit payments shall continue and shall be paid to the
Participant’s Beneficiary (a) over the remaining number of years and in the same
amounts as that benefit would have been paid to the Participant had the
Participant survived, or (b) in a lump sum, if requested by the Beneficiary and
allowed in the sole discretion of the Committee, that is equal to the
Participant’s unpaid remaining Account Balance.

ARTICLE 6

PRE-RETIREMENT SURVIVOR BENEFIT

6.1 Pre-Retirement Survivor Benefit. Subject to the Deduction Limitation, the
Participant’s Beneficiary shall receive a Pre-Retirement Survivor Benefit equal
to the Participant’s Account Balance if the Participant dies before he or she
Retires, experiences a Termination of Employment or suffers a Disability.

 

Plan Part B

-14-



--------------------------------------------------------------------------------

6.2 Payment of Pre-Retirement Survivor Benefit. A Participant’s Pre-Retirement
Survivor Benefit shall be paid in a lump sum. Notwithstanding the foregoing, if
the Participant’s Account Balance at the time of his or her death is more than
$25,000, payment of the Pre-Retirement Survivor Benefit may be made, in the sole
discretion of the Committee, pursuant to an Annual Installment Method of not
more than 5 years. Lump sum payment shall be made, or installment payments shall
commence, no later than 60 days after the last day of the Plan Year in which the
Committee is provided with proof that is satisfactory to the Committee of the
Participant’s death. Any payment made shall be subject to the Deduction
Limitation.

ARTICLE 7

TERMINATION BENEFIT

7.1 Termination Benefit. Subject to the Deduction Limitation, the Participant
shall receive a Termination Benefit, which shall be equal to the Participant’s
Account Balance if a Participant experiences a Termination of Employment prior
to his or her Retirement, death or Disability.

7.2 Payment of Termination Benefit. The Committee, in its sole discretion, may
cause the Termination Benefit to be paid (1) in a lump sum, (2) when the
short-term payout(s) would have otherwise been made or (3) pursuant to an Annual
Installment Method of 5, 10 or 15 years. The lump sum payment shall be made, or
installment payments shall commence, no later than 60 days after the last day of
the Plan Year in which the Participant experiences the Termination of
Employment. Any payment made shall be subject to the Deduction Limitation.

For lump sum payments made within 60 days of the last day of the month of the
Participant’s Termination of Employment, the Participant’s Account Balance will
be calculated as of the close of business on the last business day of the month
of his or her Termination of Employment.

For lump sum payments made after the 60-day period following the last day of the
month of the Termination of Employment, the Account Balance payable will be
calculated as of the close of business on the last business day of the month
preceding the month in which the payment is made.

 

Plan Part B

-15-



--------------------------------------------------------------------------------

ARTICLE 8

DISABILITY WAIVER AND BENEFIT

8.1 Disability Waiver.

 

  (a) Waiver of Deferral. A Participant who is determined by the Committee to be
suffering from a Disability shall be excused from fulfilling that portion of the
Annual Deferral Amount commitment that would otherwise have been withheld from a
Participant’s Base Annual Salary, Bonus and/or Director’s Fees for the Plan Year
during which the Participant first suffers a Disability. During the period of
Disability, the Participant shall not be allowed to make any additional deferral
elections, but will continue to be considered a Participant for all other
purposes of this Plan.

 

  (b) Return to Work. If a Participant returns to employment, or service as a
Director, with an Employer, after a Disability ceases, the Participant may elect
to defer an Annual Deferral Amount for the Plan Year following his or her return
to employment or service and for every Plan Year thereafter while a Participant
in the Plan; provided such deferral elections are otherwise allowed and an
Election Form is delivered to and accepted by the Committee, or its designated
agent, for each such election in accordance with Section 3.3 above.

8.2 Continued Eligibility; Disability Benefit. A Participant suffering a
Disability shall, for benefit purposes under this Plan, continue to be
considered to be employed, or in the service of an Employer as a Director, and
shall be eligible for the benefits provided for in Articles 4, 5, 6 or 7 in
accordance with the provisions of those Articles. Notwithstanding the above, the
Committee shall have the right to, in its sole and absolute discretion and for
purposes of this Plan only, and must in the case of a Participant who is
otherwise eligible to Retire, deem the Participant to have experienced a
Termination of Employment, or in the case of a Participant who is eligible to
Retire, to have Retired, at any time (or in the case of a Participant who is
eligible to Retire, as soon as practicable) after such Participant is determined
to be suffering a Disability, in which case the Participant shall receive a
Disability Benefit equal to his or her Account Balance at the time of the
Committee’s determination; provided, however, that should the Participant
otherwise have been eligible to Retire, he or she shall be paid in accordance
with Article 5. Notwithstanding any election by the Participant pursuant to
Section 5.2 to the contrary, the Disability Benefit shall be paid in a lump sum
within 60 days of the Committee’s exercise of such right. Any payment made shall
be subject to the Deduction Limitation.

 

Plan Part B

-16-



--------------------------------------------------------------------------------

ARTICLE 9

BENEFICIARY DESIGNATION

9.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

9.2 Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, a
spousal consent, in the form designated by the Committee, must be signed by that
Participant’s spouse and returned to the Committee or its designated agent. Upon
the acceptance by the Committee of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be canceled. The Committee shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Committee prior to his or her death.

9.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee
or its designated agent.

9.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 9.1, 9.2 and 9.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.

9.5 Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant’s Employer to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.

9.6 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement shall terminate upon such full payment of
benefits.

 

Plan Part B

-17-



--------------------------------------------------------------------------------

ARTICLE 10

LEAVE OF ABSENCE

10.1 Paid Leave of Absence. If a Participant is authorized by the Participant’s
Employer for any reason to take a paid leave of absence from the employment of
the Employer, the Participant shall continue to be considered employed by the
Employer and the Annual Deferral Amount shall continue to be withheld during
such paid leave of absence in accordance with Section 3.3.

10.2 Unpaid Leave of Absence. If a Participant is authorized by the
Participant’s Employer for any reason to take an unpaid leave of absence from
the employment of the Employer, the Participant shall continue to be considered
employed by the Employer and the Participant shall be excused from making
deferrals until the earlier of the date the leave of absence expires or the
Participant returns to a paid employment status. Upon such expiration or return,
deferrals shall resume for the remaining portion of the Plan Year in which the
expiration or return occurs, based on the deferral election, if any, made for
that Plan Year. If no election was made for that Plan Year, no deferral shall be
withheld.

ARTICLE 11

TERMINATION, AMENDMENT OR MODIFICATION

11.1 Termination. Although each Employer anticipates that it will continue the
Plan for an indefinite period of time, there is no guarantee that any Employer
will continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, each Employer reserves the right to discontinue its sponsorship of
the Plan and/or to terminate the Plan at any time with respect to any or all of
its participating Employees and Directors, by action of its board of directors.
Upon the termination of the Plan with respect to any Employer, the Plan
Agreements of the affected Participants who are employed by that Employer, or in
the service of that Employer as Directors, shall terminate and their Account
Balances, determined as if they had experienced a Termination of Employment on
the date of Plan termination or, if Plan termination occurs after the date upon
which a Participant was eligible to Retire, then with respect to that
Participant as if he or she had Retired on the date of Plan termination, shall
be paid to the Participants as follows: Prior to a Change in Control, if the
Plan is terminated with respect to all of its Participants, an Employer shall
have the right, in its sole discretion, and notwithstanding any elections made
by the Participant, to pay such benefits in a lump sum or pursuant to an Annual
Installment Method of up to 15 years, with amounts credited and debited during
the installment period as provided herein. If the Plan is terminated with
respect to less than all of its Participants, an Employer shall be required to
pay such benefits in a lump sum. After a Change in Control, the Employer shall
be required to pay such benefits in a lump sum. The termination of the Plan
shall not adversely

 

Plan Part B

-18-



--------------------------------------------------------------------------------

affect any Participant or Beneficiary who has become entitled to the payment of
any benefits under the Plan as of the date of termination; provided however,
that the Employer shall have the right to accelerate installment payments
without a premium or prepayment penalty by paying the Account Balance in a lump
sum or pursuant to an Annual Installment Method using fewer years (provided that
the present value of all payments that will have been received by a Participant
at any given point of time under the different payment schedule shall equal or
exceed the present value of all payments that would have been received at that
point in time under the original payment schedule).

11.2 Amendment. Any Employer may, at any time, amend or modify the Plan in whole
or in part with respect to that Employer by the action of its board of
directors; provided, however, that: (i) no amendment or modification shall be
effective to decrease or restrict the value of a Participant’s Account Balance
in existence at the time the amendment or modification is made, calculated as if
the Participant had experienced a Termination of Employment as of the effective
date of the amendment or modification or, if the amendment or modification
occurs after the date upon which the Participant was eligible to Retire, the
Participant had Retired as of the effective date of the amendment or
modification, and (ii) no amendment or modification of this Section 11.2 or
Section 12.2 of the Plan shall be effective. The amendment or modification of
the Plan shall not affect any Participant or Beneficiary who has become entitled
to the payment of benefits under the Plan as of the date of the amendment or
modification; provided, however, that the Employer shall have the right to
accelerate installment payments by paying the Account Balance in a lump sum or
pursuant to an Annual Installment Method using fewer years (provided that the
present value of all payments that will have been received by a Participant at
any given point of time under the different payment schedule shall equal or
exceed the present value of all payments that would have been received at that
point in time under the original payment schedule).

11.3 Plan Agreement. Despite the provisions of Sections 11.1 and 11.2 above, if
a Participant’s Plan Agreement contains benefits or limitations that are not in
this Plan document, the Employer may only amend or terminate such provisions
with the consent of the Participant.

11.4 Effect of Payment. The full payment of the applicable benefit under
Articles 4, 5, 6, 7 or 8 of the Plan shall completely discharge all obligations
to a Participant and his or her designated Beneficiaries under this Plan and the
Participant’s Plan Agreement shall terminate.

ARTICLE 12

ADMINISTRATION

12.1 Committee Duties. Except as otherwise provided in this Article 12, this
Plan shall be administered by a Committee which shall consist of the Board, or
such committee as the Board

 

Plan Part B

-19-



--------------------------------------------------------------------------------

shall appoint. Members of the Committee may be Participants under this Plan. The
Committee shall also have the discretion and authority to (i) make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and (ii) decide or resolve any and all questions
including interpretations of this Plan, as may arise in connection with the
Plan. Any individual serving on the Committee who is a Participant shall not
vote or act on any matter relating solely to himself or herself. When making a
determination or calculation, the Committee shall be entitled to rely on
information furnished by a Participant or the Company.

12.2 Administration Upon Change In Control. For purposes of this Plan, the
Company shall be the “Administrator” at all times prior to the occurrence of a
Change in Control. Upon and after the occurrence of a Change in Control, the
“Administrator” shall be an independent third party selected by the Trustee and
approved by the individual who, immediately prior to such event, was the
Company’s Chief Executive Officer or, if not so identified, the Company’s
highest ranking officer (the “Ex-CEO”). The Administrator shall have the
discretionary power to determine all questions arising in connection with the
administration of the Plan and the interpretation of the Plan and Trust
including, but not limited to benefit entitlement determinations; provided,
however, upon and after the occurrence of a Change in Control, the Administrator
shall have no power to direct the investment of Plan or Trust assets or select
any investment manager or custodial firm for the Plan or Trust. Upon and after
the occurrence of a Change in Control, the Company must: (1) pay all reasonable
administrative expenses and fees of the Administrator; (2) indemnify the
Administrator against any costs, expenses and liabilities including, without
limitation, attorney’s fees and expenses arising in connection with the
performance of the Administrator hereunder, except with respect to matters
resulting from the gross negligence or willful misconduct of the Administrator
or its employees or agents; and (3) supply full and timely information to the
Administrator or all matters relating to the Plan, the Trust, the Participants
and their Beneficiaries, the Account Balances of the Participants, the date of
circumstances of the Retirement, Disability, death or Termination of Employment
of the Participants, and such other pertinent information as the Administrator
may reasonably require. Upon and after a Change in Control, the Administrator
may be terminated (and a replacement appointed) by the Trustee only with the
approval of the Ex-CEO. Upon and after a Change in Control, the Administrator
may not be terminated by the Company.

12.3 Agents. In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative) and may from time
to time consult with counsel who may be counsel to any Employer.

12.4 Binding Effect of Decisions. The decision or action of the Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.

 

Plan Part B

-20-



--------------------------------------------------------------------------------

12.5 Indemnity of Committee. All Employers shall indemnify and hold harmless the
members of the Committee, any Employee to whom the duties of the Committee may
be delegated, and the Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee, any of
its members, any such Employee or the Administrator.

12.6 Employer Information. To enable the Committee and/or Administrator to
perform its functions, the Company and each Employer shall supply full and
timely information to the Committee and/or Administrator, as the case may be, on
all matters relating to the compensation of its Participants, the date and
circumstances of the Retirement, Disability, death or Termination of Employment
of its Participants, and such other pertinent information as the Committee or
Administrator may reasonably require.

ARTICLE 13

OTHER BENEFITS AND AGREEMENTS

13.1 Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

ARTICLE 14

CLAIMS PROCEDURES

14.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or its designated agent or Beneficiary being
referred to below as a “Claimant”) may deliver to the Committee or its
designated agent a written claim for a determination with respect to the amounts
distributable to such Claimant from the Plan. If such a claim relates to the
contents of a notice received by the Claimant, the claim must be made within
60 days after such notice was received by the Claimant. All other claims must be
made within 180 days of the date on which the event that caused the claim to
arise occurred. The claim must state with particularity the determination
desired by the Claimant.

14.2 Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, but no later than 90 days after receipt of the claim
by the Committee, unless the Committee determines that special circumstances
require an extension of time for processing the claim, and shall notify the
Claimant in writing:

 

  (a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

 

Plan Part B

-21-



--------------------------------------------------------------------------------

  (b) that the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

 

  (i) the specific reason(s) for the denial of the claim, or any part of it;

 

  (ii) specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

 

  (iii) a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

 

  (iv) an explanation of the claim review procedure set forth in Section 14.3
below.

If the Committee determines that special circumstances warrant an extension of
time, written notice of the extension shall be furnished to the Claimant prior
to the termination of the initial 90-day period. In no event shall such
extension exceed a period of 90 days from the end of such initial period. The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Committee expects to render the benefit
determination.

14.3 Review of a Denied Claim. Within 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant’s duly authorized representative) may file with the Committee a written
request for a review of the denial of the claim. Thereafter, but not later than
30 days after the review procedure began, the Claimant (or the Claimant’s duly
authorized representative):

 

  (a) may review pertinent documents;

 

  (b) may submit written comments or other documents; and/or

 

  (c) may request a hearing, which the Committee, in its sole discretion, may
grant.

 

Plan Part B

-22-



--------------------------------------------------------------------------------

14.4 Decision on Review. The Committee shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of the denial, unless a hearing is held or other special circumstances
require additional time, in which case the Committee’s decision must be rendered
within 120 days after such date. Such decision must be written in a manner
calculated to be understood by the Claimant, and it must contain:

 

  (a) specific reasons for the decision;

 

  (b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based;

 

  (c) a statement that the Claimant is entitled to review, free of charge, all
documents relating to the claim; and

 

  (d) a statement describing any voluntary appeals procedures and the Claimant’s
right to information about such procedures.

14.5 Legal Action. A Claimant’s compliance with the foregoing provisions of this
Article 14 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan.

ARTICLE 15

TRUST

15.1 Establishment of the Trust. The Company shall establish the Trust, and each
Employer shall at least annually transfer over to the Trust such assets as the
Employer determines, in its sole discretion, are necessary to provide, on a
present value basis, for its respective future liabilities created with respect
to the Annual Deferral Amounts, Annual Company Contribution Amounts, and Company
Matching Amounts for such Employer’s Participants for all periods prior to the
transfer, as well as any debits and credits to the Participants’ Account
Balances for all periods prior to the transfer, taking into consideration the
value of the assets in the trust at the time of the transfer.

15.2 Interrelationship of the Plan and the Trust. The provisions of the Plan and
the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust. Each Employer shall at all times remain liable
to carry out its obligations under the Plan.

 

Plan Part B

-23-



--------------------------------------------------------------------------------

15.3 Distributions From the Trust. Each Employer’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.

ARTICLE 16

MISCELLANEOUS

16.1 Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employee”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent.

16.2 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

16.3 Employer’s Liability. An Employer’s liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Employer and a Participant. An Employer shall have no obligation to
a Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

16.4 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

16.5 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without

 

Plan Part B

-24-



--------------------------------------------------------------------------------

notice, unless expressly provided in a written employment agreement. Nothing in
this Plan shall be deemed to give a Participant the right to be retained in the
service of any Employer, either as an Employee or a Director, or to interfere
with the right of any Employer to discipline or discharge the Participant at any
time.

16.6 Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

16.7 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

16.8 Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

16.9 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
Colorado without regard to its conflicts of laws principles.

16.10 Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

Qwest Communications International Inc.

555 17th Street

Floor 22

Denver, CO 80202

Attn: Debbie Colia

Telephone: 303-992-5943

Facsimile: 303-992-1632

E-Mail: Debbie.Colia@qwest.com

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification. Any notice or filing required or permitted to be
given to a Participant under this Plan shall be sufficient if in writing and
hand-delivered, or sent by mail, to the last known address of the Participant.

 

Plan Part B

-25-



--------------------------------------------------------------------------------

16.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.

16.12 Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

16.13 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

16.14 Incompetent. If the Committee determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person’s property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

16.15 Court Order. The Committee is authorized to make any payments directed by
court order in any action in which the Plan or the Committee has been named as a
party. In addition, if a court determines that a spouse or former spouse of a
Participant has an interest in the Participant’s benefits under the Plan in
connection with a property settlement or otherwise, the Committee, in its sole
discretion, shall have the right, notwithstanding any election made by a
Participant, to immediately distribute the spouse’s or former spouse’s interest
in the Participant’s benefits under the Plan to that spouse or former spouse.

16.16 Distribution in the Event of Taxation.

 

  (a)

In General. If, for any reason, all or any portion of a Participant’s benefits
under this Plan becomes subject to federal income tax with respect to the
Participant prior to receipt, a Participant may petition the Committee before a
Change in Control, or the trustee of the Trust after a Change in Control, for a
distribution of that portion of his or her benefit that has become taxable. Upon
the grant of such a petition, which grant shall not be unreasonably withheld
(and, after a Change in Control, shall be granted), a Participant’s Employer
shall distribute to the Participant immediately available funds in an amount
equal to the taxable portion of his or her benefit (which amount shall not
exceed a Participant’s unpaid

 

Plan Part B

-26-



--------------------------------------------------------------------------------

 

Account Balance under the Plan). If the petition is granted, the tax liability
distribution shall be made within 90 days of the date when the Participant’s
petition is granted. Such a distribution shall affect and reduce the benefits to
be paid under this Plan.

 

  (b) Trust. If the Trust terminates in accordance with Section 3.6(e) of the
Trust and benefits are distributed from the Trust to a Participant in accordance
with that Section, the Participant’s benefits under this Plan shall be reduced
to the extent of such distributions.

16.17 Insurance. The Employers, on their own behalf or on behalf of the trustee
of the Trust, and, in their sole discretion, may apply for and procure insurance
on the life of the Participant, in such amounts and in such forms as the Company
may choose. The Employers or the trustee of the Trust, as the case may be, shall
be the sole owner and beneficiary of any such insurance. The Participant shall
have no interest whatsoever in any such policy or policies, and at the request
of the Employers shall submit to medical examinations and supply such
information and execute such documents as may be required by the insurance
company or companies to whom the Employers have applied for insurance.

16.18 Legal Fees To Enforce Rights After Change in Control. The Company and each
Employer is aware that upon the occurrence of a Change in Control, the Board or
the board of directors of a Participant’s Employer (which might then be composed
of new members) or a shareholder of the Company or the Participant’s Employer,
or of any successor corporation might then cause or attempt to cause the
Company, the Participant’s Employer or such successor to refuse to comply with
its obligations under the Plan and might cause or attempt to cause the Company
or the Participant’s Employer to institute, or may institute, litigation seeking
to deny Participants the benefits intended under the Plan. In these
circumstances, the purpose of the Plan could be frustrated. Accordingly, if,
following a Change in Control, it should appear to any Participant that the
Company, the Participant’s Employer or any successor corporation has failed to
comply with any of its obligations under the Plan or any agreement thereunder
or, if the Company, such Employer or any other person takes any action to
declare the Plan void or unenforceable or institutes any litigation or other
legal action designed to deny, diminish or to recover from any Participant the
benefits intended to be provided, then the Company and the Participant’s
Employer irrevocably authorize such Participant to retain counsel of his or her
choice at the expense of the Company and the Participant’s Employer (who shall
be jointly and severally liable) to represent such Participant in connection
with the initiation or defense of any litigation or other legal action, whether
by or against the Company, the Participant’s Employer or any director, officer,
shareholder or other person affiliated with the Company, the Participant’s
Employer or any successor thereto in any jurisdiction.

 

Plan Part B

-27-